EXHIBIT 10.1

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
July 9, 2012 (the “Effective Date”), by and among FULTON VILLAGE GREEN
INVESTORS, LLC (“Pacific”), a California limited liability company, and CWI LAKE
ARROWHEAD RESORT, LLC, a Delaware limited liability company (“CWI”).  Pacific
and CWI are sometimes referred to collectively in this Agreement as the
“Parties” and individually as a “Party”.  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in Exhibit “A” attached
hereto and incorporated by this reference.

 

RECITALS:

 

A.                                 Pacific is the sole holder of the fee simple
interest in the certain real property located at 27984 Hwy 189, Lake Arrowhead,
CA 92352, as described on Exhibit “B” attached hereto and incorporated by this
reference, together with all appurtenances, buildings, structures (surface and
subsurface), installations and other improvements and fixtures as shall
constitute real property, currently operated as the “Lake Arrowhead Resort and
Spa” (the “Hotel”), including all assets and personal property including, but
not limited to, furniture, fixtures, equipment, together with all architectural,
engineering and interior blueprints and plans, inventories, supplies,
consumables, books, records, deposits, files of the Hotel, and any intangible
property including trademarks (collectively referred to as, the “Property”).

 

B.                                  On March 18, 2011, pursuant to a court
order, Jeffrey Kolessar was appointed as the receiver for the Property
(“Receiver”), and Receiver retained LARC Associates LLC (“Existing Manager”), an
affiliate of GF Management LLC, to manage the Property.  From March 18, 2011
through the later of the Effective Date or the date Receiver is removed
(the “Receivership Period”), Receiver and Existing Manager have operated and
shall continuously operate as the receiver and hotel manager, respectively, for
the Property.

 

C.                                 Pacific and CWI intend to form CWI-Pacific
Lake Arrowhead Resort, LLC, a Delaware limited liability company (the
“Venture”), pursuant to and in accordance with the Delaware Limited Liability
Company Act (6 Del. C. §18-101, et seq.), as amended from time to time, and the
Parties intend to cause the filing of the Certificate of Formation of the
Venture with the Secretary of State of the State of Delaware.

 

D.                                 On or prior to the Closing Date, Pacific
desires to contribute and assign the Property, subject to the Existing Loan, to
the Venture in exchange for a mutually agreed upon percentage interest in the
capital of, as well as the profits and losses of, the Venture all as set forth
as described in the LLC Agreement (as defined below).

 

E.                                   Concurrently with the formation of the
Venture and the execution of the LLC Agreement, Pacific and CWI intend to form
Lake Arrowhead Resort Operator, Inc., a Delaware corporation and a taxable
“REIT” subsidiary (the “TRS”), which shall be wholly owned and managed by the
Venture.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1                            Definitions.  Whenever used herein, all defined
words and phrases, unless the context otherwise requires, shall have the
meanings assigned to each as set forth and described on Exhibit “A” attached
hereto.

 

ARTICLE 2

 

CONTRIBUTION OF PROPERTY

 

2.1                            Contribution of Property.

 

2.1.1                Pacific Contribution.  Upon the terms and subject to the
conditions set forth in this Agreement, Pacific hereby covenants and agrees to
(i) contribute, transfer and assign to the Venture, as of the Closing, as a
capital contribution, all right, title and interest of Pacific in and to the
Property, subject to the Restructured Loan, and (ii) fund to the Venture a cash
contribution in the amount of Two Hundred Twenty-Seven Thousand Four Hundred Ten
and 47/100 Dollars ($227,410.47) (collectively, the “Pacific Contribution”)
which shall be allocated as follows: (a) Twenty-Seven Thousand Four Hundred Ten
and 47/100 Dollars ($27,410.47) to satisfy and fully reimburse Receiver for
those certain pre-paid expenses incurred by Receiver, and (b) Two Hundred
Thousand Dollars ($200,000) (the “Return Reserve”) to be reserved by the Venture
and distributed to CWI solely to the extent that CWI fails to receive cumulative
distributions equal to a twelve percent (12%) preferred return on the amount of
the CWI Capital Contribution, provided that CWI shall not be entitled to any
portion of the Return Reserve except as set forth in Section 8.1(b)(ii) of the
LLC Agreement (all as more specifically set forth in the LLC Agreement).

 

2.1.2                CWI Contribution.  Upon the terms and subject to the
conditions set forth in this Agreement, CWI hereby covenants and agrees to fund
to the Venture a cash contribution in the amount of approximately Eight Million
Three Hundred Forty-Five Thousand Three Hundred Five and 49/100 Dollars
($8,345,305.49), as determined based on the underwriting of the Property (as
mutually agreed upon by the Parties) and the final determination of capital
requirements for the Hotel as set forth in the Closing Statement (collectively,
the “CWI Capital Contribution”).  In addition to the CWI Capital Contribution,
CWI agrees to reimburse Pacific, as of the Closing, the following amounts which
have been previously funded by Pacific: (i) Thirty Thousand Dollars ($30,000) as
reimbursement for funds deposited by Pacific with CWI; (ii) One Hundred Thousand
Dollars ($100,000) previously deposited with OWB in connection with the
contemplated modification of the Existing Loan; and (iii) Seventy Thousand
Dollars ($70,000) for attorneys’ fees and other costs of Pacific actually
incurred in connection with the drafting and negotiations of this Agreement, the
LLC Agreement, the Operating Lease, the New Franchise Agreement, that certain
new Management Agreement dated as of the date hereof by and between TRS and New
Manager (the “New Management Company”), the Restructured Loan and all other
transactions and other agreements contemplated hereunder.

 

2

--------------------------------------------------------------------------------


 

2.1.3                Joint Venture.  To effect the foregoing and simultaneously
with the contribution of the Pacific Contribution and the CWI Capital
Contribution, the Parties shall simultaneously enter into that certain Limited
Liability Company Agreement in the form mutually agreed to by the Parties and
attached hereto as Exhibit “E” (the “LLC Agreement”), pursuant to which Pacific
and CWI shall become members in the Venture and be issued the membership
interests as more specifically set forth therein.  The Venture shall be
structured, and Pacific and CWI shall take all actions to comply with all REIT
related tax matters including, without limitation, the obligations set forth in
Section 6.3 below and the formation of a taxable REIT subsidiary (the “TRS”),
which shall be wholly owned and managed by the Venture.  Notwithstanding the
foregoing, Pacific acknowledges and agrees that, concurrently with the Closing,
Pacific intends to modify and amend the Existing Loan substantially in
accordance with that certain term sheet between OWB and Pacific dated September
29, 2011, and in connection with the Restructured Loan, OWB will agree to a
cancellation of debt and a reduction in the principal amount of the loan (the
“Income Events”), and that pursuant to the Amended and Restated Loan Agreement,
the Venture shall, provided certain conditions are met, pursuant to the
Conditional Discounted Payoff (as defined in the Amended and Restated Loan
Agreement), have the right to payoff the Loan at a discount.  In connection with
the Income Events and the Conditional Discounted Payoff, Pacific shall be solely
responsible for any and all allocations of income arising under or as the result
of such Income Events and/or the Conditional Discounted Payoff and the LLC
Agreement shall provide for such allocations and a corresponding adjustment to
Pacific’s capital account thereunder in order for all distributions and
allocations to function such that any Income Event would not otherwise have any
adverse effect on CWI’s right to distributions and/or allocations of income and
loss under the LLC Agreement.

 

2.2                            Closing.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall occur on July 9, 2012 (the
“Closing Date”); provided, however, if any of the conditions to Closing set
forth in Section 6.1 are not fully satisfied by the Closing or waived by CWI,
CWI shall have the option, exercisable by notice delivered to Pacific at any
time on or prior to the initial Closing Date, to extend the Closing to July 11,
2012 without the mutual written agreement of the Parties (such date, the
“Outside Closing Date”).  If the Closing fails to occur by the Closing Date, or
Outside Closing Date, as applicable, and the Closing fails to occur as a result
of CWI’s default, Pacific shall have the remedies specified in Section 5.1.  If
the Closing fails to occur as a result of Pacific’s default, CWI shall have the
remedies specified in Section 5.2.  If the closing fails to occur as the result
of the failure of a condition to be satisfied and such failure is not a default
by either Party, (i) this Agreement shall automatically terminate and become
null and void and of no further force and effect, (ii) each party shall pay
one-half (1/2) of the expenses of escrow and (iii) neither Party shall have any
further obligation to the other Party hereunder, except the Parties shall
continue to be obligated under Sections 4.7 and 5.5 and any other provisions of
this Agreement that expressly survive termination (collectively, the “Surviving
Obligations”).

 

2.3                            Due Diligence; Title.

 

2.3.1                Due Diligence.  Prior to the Effective Date, Pacific
provided to CWI any documents set forth in the attached Exhibit “J” to the
extent that such items were in Pacific’s possession or control.

 

3

--------------------------------------------------------------------------------


 

2.3.2                Title and Survey.  Pacific has (i) caused Chicago Title
Company (the “Title Company”) to deliver to Pacific and CWI a Preliminary Report
dated January 6, 2012, Order No. 126745560-X59 (the “Title Report”) with respect
to the Hotel, together with complete and legible copies of all instruments and
documents referred to therein (collectively, the “PTR Exceptions”), and
(ii) delivered to CWI a Proforma ALTA Survey issued by U.S. Surveyor dated
December 21, 2011 (the “ALTA Survey”) with respect to the Hotel and all
improvements thereon and thereto, together with complete and legible copies of
all instruments and documents referred to therein (collectively, the “Survey
Exceptions”) (the PTR Exceptions and the Survey Exceptions are collectively
referred to herein as the “Title Exceptions”).  At the Closing, the Title
Company shall be unconditionally and irrevocably prepared to issue a 2006 ALTA
Owner’s (6/17/06) extended coverage policy of title insurance for the Property
in form and content substantially similar to and with those title insurance
endorsements (the “Title Endorsements”) set forth in, the hand marked proforma
attached hereto as Exhibit “C” (the “Proforma Mark-Up”), dated as of the
Closing, insuring that the Property is vested in the Venture, with a liability
limit in an amount equal to the mutually agreed upon value of the Property with
no exceptions other than the Title Exceptions set forth in the Proforma Mark-Up
(collectively, the “Permitted Exceptions”) (collectively, the “Title Policy”). 
If for any reason, the Title Company is not unconditionally and irrevocably
prepared to issue the Title Policy at Closing, either Party shall have the right
to terminate this Agreement upon written notice to the other whereupon (i) this
Agreement shall automatically terminate and become null and void and of no
further force and effect, (ii) each party shall pay one-half (1/2) of the
expenses of escrow and (iii) neither Party shall have any further obligation to
the other Party hereunder, except for the Surviving Obligations.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1                            Pacific’s Representations and Warranties. 
Pacific hereby represents and warrants to CWI as follows:

 

3.1.1                Subject to the approval of OWB and Receiver, Pacific has
the right and authority to execute and deliver this Agreement and all documents
now or hereafter to be executed by it pursuant to this Agreement, to contribute,
transfer and convey the Property to CWI and to perform its obligations
hereunder.

 

3.1.2                As of the Effective Date, except as set forth on
Schedule 3.1.2(a) which refers to those liabilities which will be assumed by the
Venture (referred to therein and herein as “Approved Liabilities”) and Schedule
3.1.2(b) which refers to those liabilities which are not assumed by the Venture
and remain the sole obligation of Pacific (referred to therein and herein as
“Retained Liabilities”), neither Pacific nor any of its Affiliates have
(i) entered into any contractual or other obligations or liabilities of any kind
(whether written or oral) with respect to the Hotel or any other Property; or
(ii) excluding non-material obligations made in the ordinary day-to-day course
of business, otherwise incurred any monetary or other obligations of any kind
whatsoever with respect to the Hotel or any other Property, in each case which
have not been performed, paid or otherwise satisfied in full.

 

4

--------------------------------------------------------------------------------


 

3.1.3                Taxes.

 

(a)                               Except as set forth on Schedule 3.1.3, prior
to the commencement of the Receivership Period, Pacific has filed or caused to
be filed (on a timely basis since its inception) all Tax Returns required to be
filed with respect to the operations of the Hotel with the appropriate
Governmental Authorities and all such Tax Returns are true, correct and complete
in all material respects.  To Pacific’s knowledge, Receiver has filed or caused
to be filed (on a timely basis during the Receivership Period through and
including the Effective Date) all Tax Returns required to be filed with respect
to the operations of the Hotel with the appropriate Governmental Authorities and
all such Tax Returns are true, correct and complete in all material respects.

 

(b)                              Except as set forth on Schedule 3.1.3 (referred
to therein and herein as “Retained Sales Tax Obligations”), prior to the
commencement of the Receivership Period, Pacific paid all Taxes, including
penalties and interest that were due on or before such date and during Pacific’s
ownership of the Hotel including, without limitation, all sales and use taxes
required to be paid or collected during Pacific’s ownership and operation of the
Hotel (collectively, “Sales Taxes”) (which amounts have been collected and paid,
in the ordinary course of business, to the appropriate Governmental Authority). 
To Pacific’s knowledge, Receiver has paid all Taxes, including penalties and
interest that are due on or have accrued during the Receivership Period through
and including the Effective Date in connection with the ownership and operation
of the Hotel.

 

(c)                               Except as set forth on Schedule 3.1.3,
(referred to therein and herein as “Other Retained Tax Obligations”) prior to
the commencement of the Receivership Period, Pacific has withheld and paid all
Taxes required to have been withheld or paid with respect to its ownership and
operation of the Hotel. To Pacific’s knowledge, Receiver has withheld and paid
all Taxes required to have been withheld or paid with respect to its ownership
and operation of the Hotel.

 

(d)                              There are no (i) actions currently pending or,
to Pacific’s knowledge, threatened against the Hotel by any governmental
authority for the assessment or collection of Taxes; (ii) audits or other
examinations in progress nor has the Hotel nor Pacific been notified in writing
of any request for examination; or (iii) claims for assessment or collection of
Taxes that have been asserted in writing against Pacific.  There are no
outstanding agreements, waivers or consents extending the statutory period of
limitations applicable to any Tax of Pacific, and Pacific has not requested any
extensions of time within which to file any Tax Return.

 

3.1.4                Subject to the approval of OWB and Receiver, the transfer
and delivery of the Property to the Venture as provided hereunder and the
performance by Pacific of its obligations under this Agreement will not conflict
with or result in the breach of any of the terms of any Permit, agreement or
other instrument to which Pacific, or any of its Affiliates, is a party or is
otherwise bound.

 

3.1.5                Neither Pacific, nor any of its managers, nor to Pacific’s
knowledge, any of its members, has made, filed or suffered, with respect to any
Person or entity, (i) made or

 

5

--------------------------------------------------------------------------------


 

threatened to make a general assignment for the benefit of creditors; (ii) filed
any voluntary petition in bankruptcy or suffered the filing of an involuntary
petition in bankruptcy by its creditors; (iii) suffered the appointment of a
receiver to take possession of all or substantially all of its assets (other
than Receiver); (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets; (v) admitted in writing its inability to pay
its debts as they became due; or (vi) made an offer of settlement, extension or
composition to all of its creditors generally.

 

3.1.6                Neither Pacific nor any of its Affiliates is (i) listed on
the Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury or the Department of Foreign Affairs and International Trade (Canada),
pursuant to any authorizing statute, executive order or regulation; (ii) a
“specially designated global terrorist” or other person listed on Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a Person either (a) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part
515; or (b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or a person
similarly designated under any related enabling legislation or any other similar
Executive Orders.

 

3.1.7                Except as set forth on Schedule 3.1.7, there is no
litigation currently pending that would be likely to have an adverse effect on
the Property and the Hotel (including, without limitation, personal injury or
property damage, or breach of contract), and neither Pacific nor any of its
Affiliates has been served with, nor received any notice threatening, any
lawsuit, litigation, arbitration, condemnation or other proceedings that would
be likely to have an adverse effect on the Property and/or the Hotel.

 

3.1.8                Except as set forth on Schedule 3.1.8, neither Pacific nor,
to Pacific’s knowledge, Receiver nor Existing Manager, have received written
notice from any Governmental Authority declaring that the Property and/or the
Hotel is in violation of any applicable federal, state and local Laws,
ordinances and regulations (including, without limitation, those regarding
zoning, land use, building, fire, health, safety, environmental, subdivision,
water quality, sanitation controls and the Americans with Disabilities Act of
1990, as amended).  Except as set forth on Schedule 3.1.8, to Pacific’s
knowledge, no portion of the Property and/or the Hotel in any way constitutes a
permitted non-conforming use.  Except as set forth on Schedule 3.1.8, to
Pacific’s knowledge, the Hotel is not in violation, in any material respect, of
or in material default under any applicable Law.

 

3.1.9                Employee Benefit Matters.

 

(a)                               Neither Pacific nor, to Pacific’s knowledge,
the Existing Manager nor its ERISA Affiliates sponsors, administers, maintains,
contributes to or has any obligation to contribute to, or, has any liability
with respect to any (i) employee pension benefit plans (as defined in
Section 3(2) of ERISA, whether or not subject to ERISA) (the “Employee Pension
Plans”); (ii) employee welfare benefit plans as defined in Section 3(1) of
ERISA, whether or not subject to ERISA (“Employee Welfare Plans”); or
(iii) plan, program, policy, practice, contract or other arrangement providing
for compensation, severance, termination pay, deferred compensation,
nonqualified deferred compensation, bonus, pension, profit-sharing, savings
retirement, health, medical, dental vision, hospitalization, life, disability,
accident, vacation,

 

6

--------------------------------------------------------------------------------


 

tuition reimbursement, any supplemental retirement, sick leave, sabbatical,
employee relocation, cafeteria benefit (Code Section 125), dependent care (Code
Section 129), performance awards, stock or stock-related awards, fringe benefits
or other employee benefits or remuneration of any kind, whether written or
unwritten, funded or unfunded, including each “employee benefit plan,” within
the meaning of Section 3(3) of ERISA (whether or not ERISA is applicable to such
plan), except such definition shall not include any Employment Agreement (“Other
Plans”).

 

(b)                              Neither Pacific nor, to Pacific’s knowledge,
Existing Manager, sponsors, administers, maintains, contributes to or has any
obligation to contribute to, or, have any liability with respect to any
(i) Employee Pension Plans; (ii) Employee Welfare Plans; or (iii) Other Plans.

 

(c)                               None of Pacific nor, to Pacific’s knowledge,
the Existing Manager nor its ERISA Affiliates sponsors, administers,
participates in, contributes to or otherwise has any liability with respect to
any (i) employee pension benefit subject to Title IV of ERISA or Section 413 or
430 of the Code; (ii) multiemployer plan (as defined in Section 3(37) of ERISA)
(“Multiemployer Plan”); (iii) “single employer plan” within the meaning of
Section 4001(a)(15) of ERISA; or (iv) “multiple employer plan” (within the
meaning of Section 413(c) of the Code), “voluntary employees’ beneficiary
association” (within the meaning of Section 501(c)(9) of the Code) or “multiple
employer welfare arrangement” (within the meaning of Section 3(40) of ERISA. All
plans of the type described in this Section 3.1.9(c) and in Section
3.1.9(a) above shall be collectively referred to as “Employee Benefit Plans.”

 

(d)                              With respect to each Multiemployer Plan,
neither Pacific nor, to Pacific’s knowledge, the Existing Manager, will incur
any withdrawal liability or other liability under any Multiemployer Plan
including, without limitation, any contractual-based withdrawal or similar
liability.

 

(e)                               Neither Pacific nor, to Pacific’s knowledge,
the Existing Manager, is a party to or subject to any Employee Benefit Plan. 
There are no (i)  annual reports (Form Series 5500 and all schedules and
financial statements and other attachments thereto) required under ERISA or the
Code in connection with each Employee Benefit Plan; (ii) material written
contracts relating to any Employee Benefit Plan, including administrative
service agreements, group insurance contracts, collective bargaining agreements,
subscription or participation agreements; (iii)  correspondence to or from any
governmental entity relating to any Employee Benefit Plan; (iv)  IRS
determinations or opinion letters issued with respect to any Employee Benefit
Plan intended to be qualified under Section 401(a) of the Code; (v)  SAS 115
statements from the past four (4) years; (vi)  minutes or notes of any fiduciary
or administrative committee; (vii)  withdrawal liability estimates from any
Multiemployer Plan; or (viii) copies of any coverage and non-discrimination
testing with respect to each Employee Benefit Plan subject to such testing.

 

(f)                                  Neither Pacific nor, to Pacific’s
knowledge, the Existing Manager, is a party to or subject to any Employee
Welfare Plan.

 

(g)                               Neither Pacific nor, to Pacific’s knowledge,
the Existing Manager, and its ERISA Affiliates are liable for any payment to any
trust or other fund governed by or

 

7

--------------------------------------------------------------------------------


 

maintained by or on behalf of any governmental entity with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees or former employees of the Existing Manager (other
than routine payments to be made in the normal course of business and consistent
with past practice).

 

(h)                               There are no outstanding stock options or
other equity grants with respect to Pacific.  There are no “Rabbi trusts” or
similar arrangements.  None of Pacific’s Membership Interests constitute “plan
assets” under 29 CFR §2510.3.  No “prohibited transaction,” within the meaning
of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Employee
Benefit Plan.  Neither Pacific nor, to Pacific’s knowledge, the Existing Manager
nor any ERISA Affiliate has ever incurred any penalty or tax with respect to any
Employee Benefit Plan under Section 502(i) of ERISA or Sections 4975 through
4980 of the Code.

 

(i)                                   With respect to each Pension Plan and
Multiemployer Plan: (i) no “Reportable Event” described in Section 4043 of ERISA
for which the notice requirement has not been waived by the PBGC has occurred,
(ii) to Pacific’s knowledge, neither Existing Manager nor any of its ERISA
Affiliates has completely or partially withdrawn from any such plan, (iii) no
lien has been imposed, whether pursuant to Section 412 or 430 of the Code or
Section 302 or 4068 of ERISA or otherwise, (iv) no event or condition has
occurred which resulted in the reorganization or insolvency of any such plan
under Sections 4241 or 4245 of ERISA, (v) no event or condition which resulted
in the termination of any such plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer any such plan under Section 4042 of ERISA has occurred, (vi) no such
plan is in "at risk status" within the meaning of Section 430(i) of the Code or
is in “endangered status" or "critical status" within the meaning of
Section 432(b of the Code, and (vii) no event that caused Pacific, the Existing
Manager or any of its ERISA Affiliates to incur liability under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 4971 or 4975 of the Code has occurred.

 

3.1.10        Employee and Labor Matters.

 

(a)                               Pacific has no employees.  Neither Pacific,
nor to Pacific’s knowledge, Existing Manager, is a party to nor has any
obligation with respect to any Employment Agreements.  To Pacific’s knowledge,
no employee or group of employees has any plan to terminate employment with the
Existing Manager.

 

(b)                              Except as set forth on Schedule 3.1.10, to
Pacific’s knowledge, the Existing Manager has been and is in compliance in all
respects with all applicable federal, state, local and foreign laws and
regulations relating to the terms and conditions of employment and employment of
labor and labor practices, including, without limitation, wages and hours, labor
relations, employment discrimination, immigration laws and regulations,
disability rights or benefits, equal opportunity, plant closure or mass layoff
issues, affirmative action, employee benefits, leaves of absence, occupational
health and safety, workers compensation and unemployment insurance and Pacific
has no obligations with respect to any such laws or regulations.  Except as set
forth on Schedule 3.1.10, there are no and within the past five (5) years there
have been no (i) claims against Pacific or the Existing Manager, under any
workers

 

8

--------------------------------------------------------------------------------


 

compensation plan or policy or for long term disability; (ii) administrative
charges, court complaints or arbitrations pending against Pacific or, to
Pacific’s knowledge, pending against Existing Manager and/or threatened against
the Existing Manager or Pacific before the U.S. Equal Employment Opportunity
Commission or any federal, foreign, state or local court or agency, or
arbitrator concerning relating to any labor, safety or employment matters; or
(iii) to Pacific’s knowledge, controversies or investigations pending or
threatened, between the Existing Manager and any of its respective employees or
former employees including any unfair labor practice charge or complaint against
the Existing Manager or Pacific pending before the National Labor Relations
Board or any other governmental agency.  There are no and within the past five
years there have been no labor or employment strikes or work stoppages by any
employees, and to Pacific’s knowledge, there are not any facts that would
reasonably be expected to result in the commandment of a strike or work
stoppage.  Pacific has made available to CWI for inspection copies of all of the
Existing Manager’s employee handbooks and employee rules and regulations to the
extent such materials where in Pacific’s possession. To Pacific’s knowledge, all
of the employees of the Existing Manager have obtained all federal, state or
local work permits and licenses necessary for employment.

 

(c)                               Neither Pacific nor, to Pacific’s knowledge,
Existing Manager, is a party to any labor union, collective bargaining,
recognition or other labor agreement (collectively, the “Collective Bargaining
Agreements”).  To Pacific’s knowledge, no employees are subject to any
Collective Bargaining Agreement that has expired, and Pacific has provided CWI
with a true and correct copy of any and all such Collective Bargaining
Agreements in Pacific’s possession (including any amendments thereto).  To
Pacific’s knowledge, the Existing Manager is in full compliance with the terms
and conditions of each Collective Bargaining Agreement, and Pacific has no
obligations with respected to any such Collective Bargaining Agreement.  To
Pacific’s knowledge, no union or labor organization has been certified or
recognized as the representative of any employees of the Existing Manager or is
seeking such certification or recognition or is attempting to organize any of
such employees, nor, to the knowledge of Pacific, has any other Person ever
attempted to organize any of such employees.

 

(d)                              To Pacific’s knowledge, no individual who is or
has been classified as an independent contractor is or was improperly
classified.  To Pacific’s knowledge, no individual who is or was classified as
“exempt” from overtime requirements was improperly classified.  Neither Pacific
nor, to Pacific’s knowledge, the Existing Manager, has used the services of any
“loan out” or other staffing company.

 

3.1.11        To Pacific’s knowledge, Schedule 3.1.11 contains true, correct and
complete list of all contracts and agreements (whether oral or written) with an
annual cost per contract or agreement in excess of Ten Thousand Dollars
($10,000) per annum to which or by which the Hotel or any other Property may be
bound (collectively, the “Contracts”).  To Pacific’s knowledge, (a) Pacific has
provided CWI with true, correct and complete copies of all written Contracts
(including all amendments and/or modifications thereto) and (b) all Contracts
are in full force and effect.  Neither Pacific nor, to Pacific’s knowledge,
Receiver nor Existing Manager, have entered into any agreements which waive,
modify, compromise or amend any of the provisions thereof.  Neither Pacific nor,
to Pacific’s knowledge, Receiver nor Existing Manager, have delivered or
received a written notice of breach or default under any Contract which has not
been cured and, to Pacific’s knowledge, there exists no breach, default, or
event or

 

9

--------------------------------------------------------------------------------


 

condition which, the giving of notice or the passage of time, or both, would
constitute such a breach or default under any such Contract which has not been
cured.

 

3.1.12        To Pacific’s knowledge, Schedule 3.1.12 contains a true, correct
and complete list of all leases, concessions or occupancy agreements in effect
by which any of the Property or assets may be bound (collectively, the
“Leases”).  To Pacific’s knowledge, Pacific has provided CWI with true, correct
and complete copies of all Leases (including all amendments and/or modifications
thereto) and all Leases are in full force and effect.  Neither Pacific nor, to
Pacific’s knowledge, Receiver nor Existing Manager, have delivered or received a
written notice of breach or default under any Lease which has not been cured
and, to Pacific’s knowledge, there exists no breach, default, or event or
condition which, the giving of notice or the passage of time, or both, would
constitute such a breach of default under any such Lease which has not been
cured.  To Pacific’s knowledge, all deposits required to have been delivered to
the under all Leases have been delivered and are currently being held by
Receiver or its designees, as applicable.

 

3.1.13        To Pacific’s knowledge, Schedule 3.1.13 contains a true, complete
and correct list of all Permits required for the ownership, management,
occupancy, leasing and operation of the Hotel in the manner currently operated. 
Except as set forth on Schedule 3.1.13, neither Pacific nor, to Pacific’s
knowledge, Receiver nor Existing Manager, have received written notice of any
material violations of any Permit and, to Pacific’s knowledge, no violation or
other event has occurred that, with the giving of notice or the passage of time
or both, would constitute an event for which a violation notice could be given
has occurred under any Permit which has not been cured.

 

3.1.14        To Pacific’s knowledge, Schedule 3.1.14 is a true, correct and
complete list of all current insurance policies insuring the Hotel and a brief
description of the type of policy, deductible, premium, coverage limits,
commencement and expiration date, and the carrier for each such policy.  To
Pacific’s knowledge, the insurance policies listed on Schedule 3.1.14 are in
full force and effect and no written notice of cancellation has been received by
Pacific, Receiver or Existing Manager with respect to any such policy and none
is threatened.

 

3.1.15        To Pacific’s knowledge, Schedule 3.1.15 contains a true, complete
and correct list of all the material personal property of Pacific and/or
Receiver with respect to the ownership and operation of the Hotel, including,
without limitation, automobiles and inventories of FF&E and Supplies.  To
Pacific’s knowledge, Pacific and/or Receiver own all tangible personal property
used in connection with the ownership, operation and maintenance of the Hotel
free and clear of any liens, other than the Permitted Exceptions, including
OWB’s liens.

 

3.1.16        To Pacific’s knowledge, there is no Intellectual Property owned by
Pacific in connection with the Hotel.  Pacific does not hold any copyrights or
trademarks regarding any Intellectual Property.  Pacific holds rights in the
name “Lake Arrowhead Resort” and similar names only to the extent Pacific
acquired the rights when it purchased the Hotel or subsequently acquired the
rights by the use of the name.  To Pacific’s knowledge, Pacific licenses or has
the right to use all of the Intellectual Property necessary or required to
conduct their respective businesses as currently conducted and no such
Intellectual Property has been or is now involved in any cancellation, dispute
or litigation and, to Pacific’s knowledge, no such action is

 

10

--------------------------------------------------------------------------------


 

threatened.  Neither Pacific nor, to Pacific’s knowledge, any Affiliate thereof
has received written notice of any violation of any legal requirements related
to the Intellectual Property and to Pacific’s knowledge, no violation has
occurred that, with the giving of notice or the passage of time or both, would
constitute an event for which a violation notice would be reasonably likely to
be given, which has not been cured.

 

3.1.17        Except as set forth on Schedule 3.1.17, to Pacific’s knowledge,
(i) the Hotel is not in violation (in any material respect) of applicable
building codes or zoning laws, or any other applicable Laws (including, without
limitation, those regarding land use, fire, health, safety, environmental,
subdivision, water quality, sanitation controls and the Americans with
Disabilities Act of 1990, as amended); and (ii) there exists no structural or
other material defect or damage in or to such portions of the Property, whether
latent or otherwise, which will materially impair the value of or materially and
adversely affect its use or the business operations conducted thereon.  Except
as set forth on Schedule 3.1.17, neither Pacific nor any Affiliate thereof, has
delivered or received a written notice of non-compliance with respect to any
building codes, zoning laws or other applicable Law (including, without
limitation, those regarding land use, fire, health, safety, environmental,
subdivision, water quality, sanitation controls and the Americans with
Disabilities Act of 1990, as amended) and, except as set forth on Schedule
3.1.17, to Pacific’s knowledge, no violation has occurred that, with the giving
of notice or the passage of time or both, would constitute an event for which a
violation notice could be given has occurred which has not been cured.

 

3.1.18        Except as set forth on Schedule 3.1.18, any and all construction
contracts or development and/or other agreements for the performance of any work
on, improvement at or for the benefit of, the Hotel entered into by Pacific or
any of its Affiliates prior to the Effective Date have been terminated or
completed and fully paid, and there is no amount remaining to be paid under any
such construction contracts or development and/or other agreements, nor to
Pacific’s knowledge, is any liability or obligation with respect thereto that is
reasonably likely to be or become, or give rise to a claim of, lien against the
Hotel and/or the Property.

 

3.1.19        Except as set forth in the Environmental Reports (as defined
below) or on Schedule 3.1.19, neither Pacific nor any Affiliates thereof have
used, stored, disposed of or released (or permitted to be used, stored, disposed
of or released) Hazardous Materials at the Hotel, except for such Hazardous
Materials as are used in the ordinary course of business of the Hotel in
accordance with Environmental Laws.  Neither Pacific nor any Affiliates thereof
have received any written notice of any pending or threatened Action or
proceeding arising out of the environmental condition of the Hotels, Hazardous
Materials located on the land beneath the Hotel, or any alleged violation of
Environmental Law and, to Pacific’s knowledge, no event has occurred that, with
the giving of notice or the passage of time or both, would constitute an event
for which a notice of any pending or threatened Action or proceeding is
reasonably likely to be given.

 

3.1.20        There are no pending eminent domain or condemnation actions with
respect to the Hotel and/or any part thereof, and Pacific has not received
written notice of any such threatened or contemplated eminent domain or
condemnation action.

 

11

--------------------------------------------------------------------------------


 

3.1.21        Pacific has provided to CWI true, correct and complete copies of
all financial and other reports Receiver has provided to Pacific during the
Receivership Period, which reports may include the Hotel’s total reserves and
escrowed funds (including, without limitation, reserves for capital improvements
and/or the replacement and repair of FF&E, taxes, etc.).  OWB, Receiver and/or
Existing Manager control any and all such amounts and any additional amounts
that may be reserved through and including the Closing Date (or the Outside
Closing Date, as applicable).

 

3.1.22        To Pacific’s knowledge, (a) the liquor licenses issued by the
State of California Department of Alcoholic Beverage Control (the “ABC”) are
held by Existing Manager (as retained by Receiver on behalf of OWB) with respect
to the Hotel, (b) each respective liquor license is in full force and effect,
(c) there is no investigation pending by the ABC and (d) there has been no event
or omission which will threaten the continued effectiveness of such liquor
licenses.

 

For purposes of this Section 3.1, “to Pacific’s knowledge” and words of similar
import mean, the actual knowledge of Peter Hollingshead, Thomas Cologna and/or
Brian Larson, without imposing or implying any duty of inquiry or investigation
except to the extent such representation or warranty is given by Pacific with
respect to the actions of Receiver or Existing Manager or any other matter
arising during the Receivership Period, in which case Pacific shall have the
obligation to make due inquiry of the Receiver and the Existing Manager.  For
avoidance of doubt, Pacific shall satisfy the obligation of due inquiry as
aforesaid by making a written request of Receiver and of Existing Manager of
each of the applicable matters set forth in this Section 3.1 and Receiver’s
and/or Existing Manager’s failure to respond despite Pacific’s good faith
efforts to inquire shall not result in a breach of Pacific’s obligations
hereunder and the knowledge of Receiver or Existing Manager shall not be imputed
to Pacific.

 

3.2                            CWI’s Representations and Warranties.  CWI hereby
represents and warrants to Pacific as follows:

 

3.2.1                CWI has the right and authority to execute and deliver this
Agreement and all documents now or hereafter to be executed by it pursuant to
this Agreement to perform its obligations hereunder.

 

3.2.2                The performance by CWI of its respective obligations under
this Agreement will not conflict with or result in the breach of any of the
terms of any agreement or instrument to which CWI is a party or is otherwise
bound, and no consent from third parties are required for the performance of any
obligations hereunder.

 

3.2.3                Neither CWI nor any of its Affiliates is (i) listed on the
Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury or the Department of Foreign Affairs and International Trade (Canada),
pursuant to any authorizing statute, executive order or regulation; (ii) a
“specially designated global terrorist” or other person listed on Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a Person either (a) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R.
Part 515; or (b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of

 

12

--------------------------------------------------------------------------------


 

Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders.

 

3.3                            Update of Representations and Warranties.  Each
of the Parties’ respective representations and warranties set forth in
Sections 3.1 and 3.2 shall be deemed to have been remade at and as of the
Closing Date (or the Outside Closing Date, as applicable).  Notwithstanding the
foregoing, if Pacific’s representations and warranties were true as of the
Effective Date, however, Pacific obtains knowledge that any of its respective
representations and warranties are not true in all material respects at any time
after the Effective Date and prior to or on the Closing Date (or the Outside
Closing Date, as applicable), Pacific shall immediately advise CWI in writing of
the same and Pacific shall have the option, but not the obligation, to cure same
to CWI’s satisfaction (in CWI’s sole and absolute discretion) by the Closing
Date (or the Outside Closing Date, as applicable), and upon Pacific’s election
to attempt such cure as evidenced by written notice to CWI, the Closing shall,
at CWI’s option, be postponed until Pacific’s receipt of proof satisfactory to
CWI (in CWI’s sole and absolute discretion) that such matters have been cured;
provided, however, if CWI elects not to extend the Closing Date (or the Outside
Closing Date, as applicable) or Pacific is unable or unwilling to cure the same
within five (5) days after the scheduled Closing Date (or the Outside Closing
Date, as applicable), CWI shall have the option either to (a) waive the same by
proceeding to close the transaction, or (b) to terminate this Agreement.  In the
event CWI elects to terminate this Agreement pursuant to the immediately prior
sentence (i) this Agreement shall automatically terminate and become null and
void and of no further force and effect, (ii) each party shall pay one-half
(1/2) of the expenses of escrow and (iii) neither Party shall have any further
obligation to the other Party hereunder, except for the Surviving Obligations. 
If CWI elects to waive the same under clause (a) above, it shall be deemed to
have waived any liability of Pacific with respect to such representation and
warranty.

 

3.4                            Survival.  Except as expressly set forth in the
LLC Agreement, the representations and warranties made in this Agreement shall
not merge into any instrument delivered at the Closing but shall survive Closing
for a period of eighteen (18) months; provided, however, the representations and
warranties set forth in Section 3.1.3 shall survive Closing for a period of
twenty-four (24) months (the “Survival Period”).

 

3.5                            Covenants of Operation.  The Parties acknowledge
that Receiver and Existing Manager control the operation of the Property and
Pacific has no rights to direct such operations.  The Parties mutual goals are
as follows and the Parties will work cooperatively, until the earlier of the
termination of this Agreement or the Closing, to cause or suggest to Receiver
and Existing Manager the following:

 

(a)                               at all times from and after the Effective Date
until the Closing, conduct its business and operate the Hotel only in a manner
consistent with the past practices of the Hotel, and in the ordinary course of
business and in compliance with the Existing Loan;

 

(b)                              use its commercially reasonable efforts to
maintain the levels of inventories of FF&E and Supplies at the Hotel at the
values or quantity as of the Effective Date, subject in each case, to the sale
and replacement of consumable inventory in the normal and ordinary course of
operations at the Hotel;

 

13

--------------------------------------------------------------------------------


 

(c)                               timely make all repairs, maintenance, and
replacements to keep the Hotel (including, but not limited to, all FF&E and all
other personal property) in good operating condition, and not commit any waste
of any portion of the Hotel;

 

(d)                              continue to take guest reservations and to book
functions and meetings and otherwise to promote the business of the Hotel in
generally the same manner as it did during the twelve (12) months prior to the
Effective Date;

 

(e)                               pay all Sales Taxes due on or which have
accrued through the Closing in respect of the operations and use of the Hotel;
and

 

(f)                                  not take the following actions:

 

(i)                                   sell, refinance or otherwise transfer or
otherwise dispose of any Hotel, Property or any other interest in the Hotel
other than contemplated by this Agreement;

 

(ii)                                execute, modify or terminate, or waive any
material rights or remedies with respect to any single contract or other
commitment of any kind (expressly excluding group bookings or other reservation
contracts or commitments in the ordinary course of business) in excess of Ten
Thousand Dollars ($10,000) or which is not terminable (without fee or penalty)
upon thirty (30) days’ prior notice;

 

(iii)                        cause or permit the removal of any personal
property from the Hotel except for the purpose of discarding worn and valueless
items that have been replaced with personal property of equal or greater
quality;

 

(iv)                            grant options or rights to acquire any interest
in the Hotel;

 

(v)                               take any action or execute any agreement that
would interfere with or contravenes, or failing to take any action as may be
required under applicable laws, for the valid and effective consummation of the
transactions provided for in this Agreement;

 

(vi)                            fail to pay on a current basis all payables
which are due and owing as well as any and all obligations and liabilities,
fixed or contingent, which are due and owing, including, without limitation, tax
obligations;

 

(vii)                    incur any indebtedness or additional material
liabilities (whether contingent or absolute, matured or un-matured, known or
unknown) secured by any interest in the Hotel, except for trade debt incurred in
the ordinary course of business;

 

(viii)                      fail to make any payments which are due and owing in
connection with the operation and maintenance of the Hotel;

 

(ix)                            grant any easement, covenant, lien or other
encumbrance affecting title to the Hotel; or

 

14

--------------------------------------------------------------------------------


 

(x)                               approve any action to be taken by the Existing
Manager under the Existing Management Agreement that requires the consent of
“owner” thereunder.

 

ARTICLE 4

 

TRANSFER TAX, PRORATIONS AND OTHER CLOSING COSTS

 

4.1                            Transfer Taxes.  Subject to limitations on
liability set forth in Section 4.9 below, Pacific shall be solely responsible
for the payment (at Pacific’ sole cost and expense and not as an expense of or
reimbursement by the Venture) of any and all documentary transfer taxes and/or
similar fees or taxes assessed by San Bernardino County or any other
Governmental Authority due in connection with the transactions contemplated
hereby (when considered individually or when considered with any prior transfers
of any direct or indirect ownership or other individual interests in the Hotel)
(“Transfer Taxes”) and shall indemnify, defend and hold harmless CWI and the
Venture, from and against any claims and liabilities relating thereto or arising
therefrom.

 

4.2                            Prorations; Credits and Adjustments.

 

4.2.1                Subject to the cooperation and approval of Existing
Manager, Receiver and OWB (to the extent such cooperation and approval is
required), all assets and liabilities of the Hotel, determined in accordance
with the Uniform System (provided that all non-Hotel assets and liabilities, if
any, shall be determined in accordance with generally accepted accounting
principles), shall be prorated (whether or not Pacific or the Hotel shall have
been invoiced therefor prior to the Cut-Off Time) as of 12:01 a.m. Pacific
Daylight Time on the Closing Date (or the Outside Closing Date, as applicable)
(the “Cut-Off Time”).  In connection with the foregoing, the Parties shall have
prepared a proforma of the accounting for the transaction that reflects how
items subject to proration will be accounted for by crediting or debiting
appropriate accounts on the balance sheet of Pacific or the Venture either pre
or post Closing, respectively (the “Draft Closing Statement”).  The Draft
Closing Statement reflects the Parties’ good faith estimate of all of the
prorations, credits and/or other adjustments to be made at Closing, a copy of
which is attached hereto as Exhibit “D”.  On the day prior to Closing, CWI and
Pacific will conduct inventories, examinations and audits of the Property as may
be necessary to verify and/or make revisions to the Draft Closing Statement
based on such audits, examinations and inventories, and on the night preceding
the Closing immediately after the Cut-Off Time, CWI and Pacific will make all
final adjustments necessitated by such nights’ operations and prepare a final
statement of prorations and adjustments required under this Section 4.2 with
such supporting documentation as the Parties hereto may reasonably require being
attached thereto (the “Closing Statement”).

 

All prorations reflected on the Closing Statement shall be made on the basis of
the actual number of days in the year and month in which the Closing occurs or
in the period of computation.

 

4.2.2                Subject to the cooperation and approval of Existing
Manager, Receiver and OWB (to the extent such cooperation and approval is
required), the following shall be prorated as of the Cut-Off Time:

 

15

--------------------------------------------------------------------------------


 

(a)                               Taxes (except property taxes which are to be
reimbursed to OWB) accrued as of the Cut-Off Time;

 

(b)                              expenses and other amounts payable under any
service contracts or agreements;

 

(c)                               costs and expenses related to construction,
capital improvement and other similar work performed at the Hotel prior to the
Cut-Off Time;

 

(d)                              utility charges (including, without limitation,
charges for phone service, cable television, gas, water, sewer and electricity);

 

(e)                               installments of municipal and other
governmental improvement liens and special assessments;

 

(f)                                  periodic license and permit fees;

 

(g)                               revenues and expenses from any Hotel guest
rooms and facilities (other than those set forth in clause (h) below) occupied
on the evening immediately preceding the Cut-Off Time, including any Sales
Taxes, room taxes and other taxes charged to guests in such rooms, all parking
charges, sales from mini-bars, in-room food and beverage, telephone, facsimile
and data communications, in-room movie, laundry, and other service charges
allocable to such rooms with respect to the evening immediately preceding the
Cut-Off Time, shall be divided 50:50 between OWB and the Venture (where a
complete meeting package (“CMP”) guest is staying on a CMP rate, the food and
beverage revenues shall be allocated based on whether the applicable meal or
service occurred before or after the Cut-Off Time); provided, however, that to
the extent that either Pacific or Existing Manager, as applicable, records in
the ordinary course the times at which food and beverage sales, telephone,
facsimile or data communication, in-room movie, laundry, and other services are
ordered by guests, then the same shall be prorated when orders for the same were
received.  All revenues from restaurants and other service operations conducted
at the Hotel shall be prorated based on whether the same accrued before or after
the Cut-Off Time as described in the preceding sentence.  The revenues referred
to in this clause (g) are referred to collectively as “guest revenues”;

 

(h)                          revenues and expenses from conferences, receptions,
meetings, and other functions occurring in any conference, banquet or meeting
rooms in the Hotel, including usage charges and related taxes, food and beverage
sales, valet parking charges, equipment rentals, and telecommunications charges,
shall be prorated based on when the function took place.  The revenues referred
to in this clause (h) are referred to collectively as “conference revenues”;

 

(i)                                   the Rooms Ledger;

 

(j)                                  expenses for food and beverages and reserve
stock of linens, towels, paper goods, soaps, cleaning and other supplies;

 

(k)                              prepaid rents and prepaid room receipts and
deposits, function receipts and deposits and other reservation receipts and
deposits (including the amount of

 

16

--------------------------------------------------------------------------------


 

unredeemed gift certificates, if any) which are not held by and retained by the
Venture as of the Cut-Off Time;

 

(l)                                   accrued but unpaid vested and unvested
salary, wages and bonuses, accrued but unpaid health and welfare benefits,
accrued but unpaid vested and unvested vacation, sick and personal days, accrued
but unpaid vested and unvested fringe benefits, accrued but unpaid employee
severance payments, and other accrued but unpaid vested and unvested
compensation and fringe benefits;

 

(m)                           retail sales (including any tax on the sale of any
personal property), occupancy and liquor taxes and like impositions accrued as
of the Cut-Off Time;

 

(n)                               revenue relating to the common areas of the
Hotel;

 

(o)                              revenue (after the settlement of applicable
commissions and/or costs) relating to vending machines in the Hotel; and

 

(p)                              such other items as are usually and customarily
prorated between buyers and sellers of hotel properties in the area where the
Hotel is located.

 

4.3                            Utilities.  All suppliers of utilities shall be
instructed to read meters or otherwise determine the charges owing as of the
Closing for services prior thereto, which charges shall be allocated to Pacific
and paid by Pacific prior to Closing.  All utilities shall be transferred into
the name of the Venture at Closing and the Venture shall be responsible for all
costs and expenses in connection therewith from and after the Closing Date.  The
Venture shall retain any and all utility deposits and Pacific shall be credited
in an amount equal to such deposits.

 

4.4                            Intentionally Omitted.

 

4.5                            Sales Tax.  The Parties hereby agree that all
sales and/or compensating use taxes imposed upon or due in connection with the
transactions contemplated hereunder by any Governmental Authority, if any, shall
be paid by Pacific.  The Venture shall file all necessary Tax Returns with
respect to all such taxes.

 

4.6                            Post-Closing Prorations.

 

4.6.1                If accurate prorations cannot be made at Closing because
current bills are not obtainable (as, for example, in the case of utility bills
and/or real estate or personal property taxes), the Parties shall prorate such
revenue or expenses at Closing on the best available information, subject to
adjustment upon receipt of the final bill or other evidence of the applicable
revenue or expense.  The obligation of Pacific to pay the Excluded Liabilities
in full shall survive the Closing of the transaction contemplated by this
Agreement.  If the Parties are unable to agree on any prorated items required to
be contained in the Closing Statement at Closing, the Closing shall occur and a
preliminary closing statement shall be signed with respect to such amounts and
issues that are agreed upon by the Parties.  If any refund of any real property
tax, water rates and charges, sewer taxes and rents or similar items is issued
after the Cut-Off Time for any period that includes the period prior to the
Cut-Off Time, then such refund shall be applied as follows: first, to the cost
incurred in obtaining such refund (and appropriately

 

17

--------------------------------------------------------------------------------


 

prorated based on the portion of said costs incurred prior to and after the
Closing), and second, the balance of such refund, if any, shall be prorated as
of the Cut-Off Time.  The provisions of this Section 4.6.1 shall survive the
Closing.

 

4.6.2                Any prorations hereunder which cannot be finally determined
as of Closing shall be re-prorated ninety (90) days after Closing to the extent
possible consistent with the procedures set forth in Sections 4.2, 4.3, 4.4 and
4.5.  In the event that such re-proration results in an increase to the amount
of Excluded Liabilities (the “Excess Liability Amount”), Pacific will be
responsible for making up any such underpayment by making a payment to the
Venture equal to such Excess Liability Amount within five (5) business days
after such final determination.  In the event that such re-proration results in
a decrease to the amount of Excluded Liabilities, the Venture will be
responsible for making up any such overpayment by reimbursing OWB in the amount
equal to such overpayment within five (5) business days after such final
determination.

 

Notwithstanding any other provisions of this Agreement, including Sections 4.1
through 4.6, and Section 4.8, to the contrary, the Parties acknowledge that
Pacific has no control over the operation of the Hotel or the proration of any
revenues or expenses received or incurred during the Receivership Period.  OWB,
Receiver and/or Existing Manager may not permit proration as specified above. 
Pacific shall be responsible for any obligations and other liabilities incurred
during the Receivership Period that are not satisfied by OWB, Receiver or
Existing Manager and no such obligations or other liabilities shall be
liabilities of the Venture or part of Assumed Liabilities.

 

4.7                            Brokers; Commissions.  CWI and Pacific represent
and warrant to the other that it has not dealt with any real estate broker in
connection with this transaction except that Pacific has engaged Halo
Hospitality (“Halo”).  Pacific shall be responsible for all payments to Halo,
and neither CWI nor the Venture will pay Halo any fees.  CWI and Pacific agree
to indemnify, protect, save and hold forever harmless the other, the trustees
and beneficiaries thereof, the agents, employees and representatives thereof
(“Indemnitees”) from and against any and all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses, including, without
limitation, court costs and attorney’s fees and expenses, which Indemnitees may
incur, suffer or sustain, or for which Indemnitees may become obligated or
liable in connection with a breach of said representation.  The provisions of
this Section 4.7 shall survive the Closing and any termination of this
Agreement.

 

4.8                            Escrow and Reserves.  Subject to the approval of
OWB and Receiver, any reserves and escrowed deposits for the Hotel shall not be
prorated and shall continue to be reserved and/or escrowed with the Hotel in the
amounts then accrued as of the Closing and neither Party shall receive a credit
or other adjustment in connection therewith.

 

4.9                            Closing Costs.  The cost of the Title Policy plus
the costs of any Transfer Taxes arising out of the transfer of the Property from
Pacific to the Venture shall be at Pacific’s sole cost and expense (and not as a
cost or expense to CWI and/or the Venture) not to exceed, together with any
Transfer Taxes, Thirty Thousand Dollars ($30,000); provided that, in the event
that the total costs of the Title Policy and any Transfer Taxes exceeds Thirty
Thousand Dollars ($30,000), the Venture shall fund such excess amounts out of
the CWI Capital Contribution.

 

18

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided in this ARTICLE 4, or elsewhere in this
Agreement, the Venture shall be responsible for paying or reimbursing all other
costs and expenses incurred by the Parties in connection with the transactions
contemplated by this Agreement.

 

4.10                    Disputes.  Any dispute between the Parties as to the
monetary amount of any such revenues or expenses under this ARTICLE 4 (the
“Disputed Amounts”) shall be resolved by binding arbitration conducted by an
Expert mutually approved by CWI and Pacific, provided that, in the event that
the Parties are unable to agree upon an Expert within such period, the Expert
shall be appointed by JAMS within two (2) business days thereafter.  Any
arbitration shall be conducted pursuant to the JAMS’ Comprehensive Arbitration
Rules and Procedures (the “Rules”); provided, that no discovery shall be
permitted other than pursuant to Rule 17(a) of the Rules.  Each Party shall
promptly, and in no event later than seven (7) days following appointment of the
Expert, submit to the Expert their respective positions with respect to the
Disputed Amounts, including their specific valuations or other proposed amounts
in connection therewith.  The Expert shall be instructed by the Parties to use
its best efforts to make a reasoned final written determination within
seven (7) days after the Parties submit in writing (or have had the opportunity
to submit in writing but have not submitted) their positions as to the Disputed
Amounts, final and binding on the Parties, of the Disputed Amounts presented to
it.  The Expert shall rely solely on such written submissions by the Parties
with respect to the matters at issue and shall not undertake an independent
investigation.  In rendering its decision and any award with respect to any
item, the Expert shall be permitted to choose only between the respective
amounts or other position set forth by CWI or Pacific, and shall not be
permitted to render a decision that does not conform in all respects with either
CWI’s or Pacific’ respective amounts or other relief sought.  No Party (or any
of their respective Affiliates or representatives) shall have any ex parte
communications or meetings with the Expert without the prior consent of the
other Party.  As part of the award, the Expert shall designate the Party whose
position is upheld, and such prevailing Party shall recover from the other Party
all of its reasonably attorneys’ fees, costs and expenses, including its share
of the fees and costs paid to the Expert, expert witness fees, compensation for
in-house counsel, and all other fees, costs and expenses incurred in connection
with the resolution of the Dispute.

 

ARTICLE 5

 

REMEDIES

 

5.1                            CWI’s Default.  In the event that CWI does not
terminate this Agreement pursuant to its rights hereunder and all of the
conditions to close set forth in Section 6.1 have been satisfied and/or waived,
as applicable, and the Closing does not occur on the Closing Date (or the
Outside Closing Date, as applicable) as a result of CWI’s breach of this
Agreement (e.g., without the material breach or default by Pacific under this
Agreement or the failure of a condition to close hereunder that is not a default
of CWI), then Pacific shall have the right, after delivery of written notice to
CWI of such failure and the expiration of a five (5) business day cure period
from delivery of such notice (which five (5) business days shall, if necessary,
automatically extend the Closing Date (or the Outside Closing Date, as
applicable) to the expiration of such five (5) business day period), to, as its
sole remedy for a pre-Closing default, terminate this Agreement by written
notice to CWI whereupon (a) this Agreement shall automatically terminate and
become null and void and of no further force and effect, (b) CWI

 

19

--------------------------------------------------------------------------------


 

shall reimburse Pacific’s actual out of pocket damages incurred in this
transaction (including attorneys’ fees) in an amount not to exceed Three Hundred
Thousand Dollars ($300,000), (c) CWI shall pay one hundred percent (100%) of the
expenses of escrow and (D) neither Party shall have any further obligation to
the other Party hereunder, except the Parties shall continue to be obligated by
the Surviving Obligations.

 

5.2                            Pacific’s Default.  In the event that Pacific
does not terminate this Agreement pursuant to its rights hereunder and all of
the conditions to close set forth in Section 6.2 have been satisfied and/or
waived, as applicable, and the Closing does not occur on the Closing Date (or
the Outside Closing Date, as applicable) as a result of Pacific’s breach of this
Agreement (e.g., without the material breach or default by CWI under this
Agreement or the failure of a condition to close hereunder that is not a default
of Pacific), then CWI shall have the right, after delivery of written notice to
Pacific of such failure and the expiration of a five (5) business day cure
period from delivery of such notice (which five (5) business days shall, if
necessary, automatically extend the Closing Date (or the Outside Closing Date,
as applicable) to the expiration of such five (5) business day period), to, as
its sole remedy for a pre-Closing default, either: (i) terminate this Agreement
by written notice to Pacific whereupon (a) this Agreement shall automatically
terminate and become null and void and of no further force and effect, (b)
Pacific shall reimburse CWI’s actual out of pocket damages incurred in this
transaction (including attorneys’ fees) in an amount not to exceed Three Hundred
Thousand Dollars ($300,000), (c) Pacific shall pay one hundred percent (100%) of
the expenses of escrow and (d) neither Party shall have any further obligation
to the other Party hereunder, except the Parties shall continue to be obligated
by the Surviving Obligations; or (ii) maintain an action for specific
performance and in connection therewith, pursue all other rights and remedies at
law or in equity.

 

5.3                            Post Closing Rights and Remedies.  Pacific and
CWI shall have the right to exercise all rights and remedies available at law or
in equity (including actual damages, but excluding punitive damages, lost
profits and other consequential damages) with respect to any breach or default
under this Agreement that occurs or that is otherwise discovered after the
Closing; provided, however, notwithstanding anything to the contrary in this
Agreement or elsewhere, in no event shall any Party be liable for any claim for
opportunity costs resulting from the transactions set forth in this Agreement. 
If either Party has knowledge (without imposing or implying any duty of inquiry
or investigation) of a default or breach prior to Closing and elects to close
notwithstanding such knowledge, such Party releases the other Party from any
Claims arising out of or relating to such breach or default.  For the sole
purpose of this Section 5.3 and notwithstanding anything to the contrary set
forth in this Agreement, (a) CWI’s “knowledge” shall mean the actual knowledge
of Michael G. Medzigian or Michael C. Coolidge, without imposing or implying any
duty of inquiry or investigation; and (b) Pacific’s “knowledge” shall mean the
actual knowledge of Peter Hollingshead, Thomas Cologna and/or Bryan Larson,
without imposing or implying any duty of inquiry or investigation.

 

5.4                            Indemnification.  If the Closing occurs, this
Section 5.4 shall apply.

 

5.4.1                Pacific hereby acknowledges, covenants and unconditionally,
absolutely and irrevocably agrees to appear, indemnify, protect, defend and hold
harmless, as well as

 

20

--------------------------------------------------------------------------------


 

reimburse, CWI and its Affiliates and their respective parents, Affiliates,
shareholders, officers, directors, members, partners, trustees, agents,
representatives and employees (collectively, the “Related Parties”) to the
fullest extent provided by law, from and against, and for, any and all
liability, claims, acts, actions, causes of actions, claims for relief,
judgments, executions, counts, suits, proceedings, demands, lawsuits, claims of
indemnity, expenses, pre-litigation procedures, accounts, reckonings,
controversies, or any combination of the same, of any nature whatsoever, whether
at law or equity, whether arising out of, from or under foreign, federal, state,
and/or local law, statute, ordinance, regulation, common law, or any other
source of law, whether sounding in contract or tort, or pursuant to statutory
remedy, brought by or otherwise commenced on behalf of any third party,
including, without limitation OWB (but excluding any defaults under the
Restructured Loan) (collectively, “Claims”), and all actual, out-of-pocket
and/or, subject to the terms of this Agreement, economic damages, liabilities,
any amounts reasonably incurred to settle any Claims, and losses (including,
without limitation, reasonable attorneys’ fees and costs, including litigation
expenses incurred successfully defending allegations of intentional misconduct)
(collectively, “Losses”) (but in all cases without duplication with respect to
any and all payments made (i) by or on behalf of Pacific for a breach or default
(including, without limitation, payments made with respect to the underlying
obligations in order to cure such a breach or default, but expressly excluding
payments made with respect to any intentional breach or default) under the
certificates and declarations provided to the Title Company in connection with
the Closing hereunder (but excluding in either case, fraud or intentional
misrepresentation by Pacific (to the extent caused by Pacific’s actions)), or
(ii) by Pacific under or in connection with the indemnification provisions set
forth in the LLC Agreement) actually incurred by CWI or any Related Parties or
the Hotel as a direct result of such Claims, to the extent the Closing occurs
and such Claims and Losses result from any of the following (collectively, the
“Indemnity Obligations”):

 

(i)                         any and all Excluded Liabilities;

 

(ii)                      any breach or default by Pacific of this Agreement
including, without limitation, the representations and warranties of Pacific
contained in, and as limited under, Section 3.1 of this Agreement (the
“Representations and Warranties”);

 

(iii)                   any failure of the Venture and/or its Subsidiaries to
have reported and/or paid any and all Transfer Taxes assessed or assessable by
the City of Lake Arrowhead, the Country of San Bernardino and/or any other
Governmental Authority arising or related in any way to the transfer of the
Property to the Venture (when considered alone or when aggregated with any other
transfers, sales or dispositions of interests in the Venture or any of its
Affiliates which occurred prior to the Closing), as well as any and all
penalties and interest related to any such Transfer Taxes (including, without
limitation, costs incurred in connection with or as a result of any audit, tax
inquiry or other proceeding), which are assessed against the Venture and/or its
Subsidiaries.

 

5.4.2                In the event that any party making a Claim shall commence
or file any lawsuit or proceeding (individually or collectively, a “Proceeding”)
against CWI or any of the Related Parties, which Proceeding is reasonably likely
to result in any Claim subject to indemnification under this Section 5.4, then
Pacific shall either, at its option and within ten (10) business days after
notice by CWI to Pacific of the filing or commencement of any such

 

21

--------------------------------------------------------------------------------


 

Proceeding, (a) promptly pay all amounts and otherwise take whatever
commercially reasonable actions necessary to dismiss the Proceeding with
prejudice; or (b) undertake the defense thereof by counsel chosen by Pacific and
approved by CWI (which approval shall not be unreasonably withheld or delayed),
in which case (i) Pacific shall be obligated to contest and/or defend CWI or any
of the Related Parties against such Proceeding, at Pacific’s sole cost and
expense, and shall keep CWI apprised of the current status of such Proceeding at
all times; (ii) Pacific shall be liable to CWI for all reasonable costs, and
expenses (including, without limitation, reasonable attorneys’ fees,
disbursements, and court costs in connection therewith if Pacific fails to
perform its defense obligations) actually incurred by CWI in connection with
such Proceeding; (iii) CWI shall cooperate in all reasonable respects with
Pacific (at Pacific’s sole cost and expense) in the contest and/or defense of
such Proceeding; (iv) Pacific shall promptly send to CWI copies of any material
documents received by Pacific which relate to such Proceeding; and (v) CWI (or
its agent or representative) shall have the right but not the obligation to
attend meetings and/or conference calls (including, without limitation, with 
such parties and the attorneys and/or representatives retained by Pacific and
such parties) and to otherwise monitor any such Proceedings.  Notwithstanding
the foregoing, (x) if the joint representation of CWI or the Related Parties
(where CWI or the Related Parties are specifically named as parties to the
applicable Proceeding) will create either an actual or potential conflict of
interest in the defense of a Claim which conflict is unreasonable to waive,
including, without limitation, arising under rules of professional
responsibility applicable to legal counsel jointly representing CWI or the
Related Parties, or material and reasonable divergence of business or litigation
interests among the joint clients with respect to strategies or objectives in
defending the Claim, or potential liability exposure in connection with such
Claim; (y) if CWI reasonably determines that Indemnitor does not have the
financial wherewithal to satisfy its respective Indemnity Obligations in any
material manner; or (z) if Pacific fails to (A) make one of the requisite
elections under clauses (a) or (b) of this Section 5.4.2 prior to the expiration
of such ten (10) business day period; or (B) in any way satisfy the foregoing
requirements and obligations of this Section 5.4.2, CWI shall have the right, at
Pacific’s sole cost and expense, to take whatever commercially reasonable
actions are necessary to dismiss the Proceeding or to contest and/or defend
itself and the Related Parties against such Proceeding, provided that CWI shall
keep Pacific apprised of the current status of such Proceeding at all times.  In
connection therewith, Pacific covenants and agrees to pay in advance, all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, disbursements, and court costs in connection therewith)
actually incurred by CWI in connection with such Proceeding.  Nothing contained
in the foregoing or elsewhere in this Agreement shall apply to, or otherwise
cause Pacific to pay for, any costs or expenses, including attorneys’ fees,
incurred by CWI or the Related Parties in connection with any cross-complaint or
other Claims which may be brought by CWI or the Related Parties with respect to
the matters which are the subject of any such Proceeding or otherwise.

 

5.4.3                Unless otherwise provided in this Agreement, the amount(s)
of any Claims incurred by CWI, Indemnity Obligations and/or reimbursable
expenses due and owing to CWI shall be paid to CWI by Pacific within
thirty (30) days of a written demand therefor made by CWI upon Pacific.

 

5.4.4                Subject to Section 9.17 below, Pacific agrees that, with or
without notice or demand, Pacific shall reimburse CWI for all reasonable costs
and expenses (including,

 

22

--------------------------------------------------------------------------------


 

without limitation, reasonable attorneys’ fees, disbursements and court costs)
incurred by CWI in connection with the enforcement of this Section 5.4, or in
any Action or Proceeding brought by CWI against Indemnitor to enforce the
Indemnity Obligations or any other obligation of Indemnitor under this
Agreement, such reimbursement to be made within thirty (30) days of a written
demand therefor.  If Pacific fails to so pay all or any sums due hereunder, the
amount of such sums payable by Indemnitor to CWI shall bear interest from the
date such amount is payable hereunder at a rate equal to the prevailing prime
interest rate as published in The Wall Street Journal plus three percent (3%)
per annum (but in no event to exceed the highest permissible legal rate of
interest), until CWI receives payment in full (including accrued and unpaid
interest thereon).

 

5.4.5                Each reference herein to CWI shall be deemed to include
CWI’s successors and assigns of its membership interest under, and to the extent
permitted by, the LLC Agreement in whose favor the provisions of this Agreement
shall also inure.  Pacific shall not, in any event or under any circumstance,
have the right, without obtaining the prior written approval of CWI (which
approval may be granted or withheld in CWI’s sole and absolute discretion), to
assign or transfer Pacific’s obligations and liabilities under this Agreement,
in whole or in part, to any other Person, party or entity.  Nothing contained in
this Section 5.4 shall be deemed to release, reduce or otherwise modify the
obligations of Indemnitor under this Agreement.

 

5.4.6                Pacific is a limited liability company, and the agreements
and obligations on the part of Pacific herein contained shall remain in full
force and effect notwithstanding any changes in the individuals composing the
limited liability company.

 

5.4.7                Except as provided otherwise herein, no delay on the part
of CWI in exercising any right or remedy under this Agreement, or failure to
exercise the same, shall operate as a waiver in whole or in part of any such
right or remedy.  No notice to or demand on Indemnitor shall be deemed to be a
waiver of the obligations of Indemnitor or of the right of CWI to take further
action as provided in this Agreement.

 

5.4.8                Pacific agrees that this Agreement shall continue to be
effective, or if previously terminated as a result of Pacific having fulfilled
Pacific’s obligations hereunder in full, or as a result of CWI having released
Pacific from the obligations and liabilities hereunder, and shall without
further act or instrument be reinstated and shall thereafter remain in full
force and effect, in either case with the same force and effect as though such
payment or portion thereof and not been made, and if applicable, as if such
previous termination had not occurred, as the case may be, if at any time any
payment or portion thereof is made by or on account of Pacific to CWI, and such
payment is set aside by any court or trustee having jurisdiction as a voidable
preference or fraudulent conveyance, rescinded or must otherwise be returned by
CWI upon insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Pacific, all as though such payment
had not been made, provided that in any such circumstance such payment is
returned to and received by Pacific.

 

5.4.9                Except as otherwise provided in this Agreement, from and
after the date hereof, Pacific shall indemnify and defend and hold CWI harmless
from and against any and all taxes due and payable by Pacific for any tax
accrued prior to the Closing and for all reasonable

 

23

--------------------------------------------------------------------------------


 

out-of-pocket third party costs and expenses, including reasonable legal fees
and expenses, attributable to any item for which indemnification is this
Section 5.4.9.  ARTICLE 4 shall govern Taxes and proration of Taxes accrued
during the Receivership Period, including any tax period beginning prior to the
Closing Date and ending after the Closing Date

 

5.5                            Limited Liability.  Notwithstanding anything
contained in this Agreement, the LLC Agreement or any other agreement entered
into in connection with this Agreement, to the contrary, the obligations of
Pacific under this Agreement (including any actual or alleged breach or default
by Pacific) do not constitute personal obligations of the individual members,
managers, partners, directors or officers of Pacific or Pacific’s members or
managers, and CWI shall not seek recourse against the individual members,
managers, partners, directors or officers of Pacific or Pacific’s members or
managers, or any of their personal assets for satisfaction of any liability with
respect to this Agreement.  In addition, notwithstanding anything contained in
this Agreement, the LLC Agreement or any other agreement entered into between
the Parties (or between or among either of both Parties and any Related Parties)
in connection with this Agreement, to the contrary, CWI agrees for itself and
the Related Parties (including the Venture) and all of their respective
successors and assigns that any liability of Pacific for its obligations under
this Agreement (including any liability as a result of any actual or alleged
failure, breach or default hereunder by Pacific but specifically excluding any
amount of the Holdback used to pay Retained Payables and/or any other amounts
due for Retained Payables which shall be retained by Pacific from and after the
Closing) and under Section 9.10(b) of the LLC Agreement shall not exceed an
aggregate amount of One Million Dollars ($1,000,000) and shall be limited solely
to, and CWI’s and the Related Parties (including the Venture), and their
respective successors’ and assigns’, sole and exclusive remedy shall be against
Pacific’s interest in the Property and the Venture (including any fees or other
amounts received by Pacific), and no other assets of Pacific.  Any sums Pacific
incurs under Sections 5.1 through 5.4 or any other indemnity or similar
provisions of this Agreement or the LLC Agreement (but expressly excluding the
Holdback used to pay Retained Payables) shall be credited against such One
Million Dollars ($1,000,000) maximum liability of Pacific; provided, however,
Pacific acknowledges and agrees that the amount of the Holdback used to pay
Retained Payables and/or the amount of any Retained Payables shall not be
subject to or act to reduce the One Million Dollars ($1,000,000) cap set forth
herein and Pacific shall remain solely liable for such Retained Payables.  This
provision shall also apply to Pacific’s obligations under Section 9.10(b) of the
LLC Agreement and this provision shall be a part of the LLC Agreement with
respect to Pacific’s obligations and liabilities under Section 9.10(b) of the
LLC Agreement.   This Section 5.5 shall survive the Closing and any termination
of this Agreement.

 

5.6                            Retained Payables; Holdback.  Pacific shall (a)
have cash on hand at Closing in the amount of Fifty-One Thousand Nine Hundred
Eighty-One and 90/100 Dollars ($51,981.90) to pay certain Retained Payables as
more specifically set forth on the Closing Statement; and (b) deposit with
Escrow Agent an amount equal to One Hundred Ninety-Eight Thousand Eighteen and
10/100 Dollars ($198,018.10) (the “Holdback”) to be retained in escrow for
twenty-four (24) months following the Closing Date to secure payment and
performance of the Retained Payables and/or the Indemnity Obligations pursuant
to and in accordance with that certain Holdback Escrow Agreement between the
Parties and Escrow Agent in the form attached hereto as Exhibit “F.”  In
addition to the initial One Hundred Ninety-Eight Thousand Eighteen and 10/100
Dollars ($198,018.10), Pacific agrees that its’ Asset Management Fee (as defined
in the LLC Agreement)

 

24

--------------------------------------------------------------------------------


 

due and payable under the LLC Agreement for the initial twenty-four (24) months
thereof shall accrue and be added to the Holdback.  Notwithstanding anything to
the contrary contained herein, the Holdback shall not be used to pay amounts
prorated as an obligation of Pacific under this Agreement (including, without
limitation, Pacific’s obligation to pay the following: any costs and expenses in
connection with or as the result of any litigation set forth in Schedule 3.1.7;
the Gemstone Settlement; the Retained Sales Tax Obligations; the Other Retained
Tax Obligations; and/or any amounts due and owing to Precision Hotel Interiors,
Inc., a California corporation (“Precision”) and/or in connection with or
related to the arbitration between Pacific and Precision or the bond required
under Section 6.1.3); provided, however, CWI acknowledges and agrees that
Pacific shall have the right to utilize up to One Hundred Fifty Thousand Dollars
($150,000) of the Holdback to fund accounts receivable from the guest ledger and
the city ledger (collectively, the “Ledgers”) as more specifically set forth on
the Closing Statement, if at all, or as required to fund any amounts from the
Ledgers not yet collected by Receiver as of the date forty-five (45) days after
the Closing, in each case, solely on the condition that Pacific shall use its
commercially reasonable efforts (at its sole cost and expense) to collect such
Ledgers’ accounts receivable whereupon any and all amounts collected in
connection therewith shall be deposited directly into the Holdback for the
benefit of the Venture in accordance with this Section 5.6.  Pacific’s
obligations under this Section 5.6 shall survive the Closing.  Except for
Pacific’s obligation to contribute its Asset Management Fee and any collected
Ledgers’ accounts receivable as set forth in this Section 5.6, Pacific shall
have no obligation to replenish any funds withdrawn from the Holdback.  The
Parties acknowledge that Pacific has previously deposited with CWI the amount of
One Hundred Thousand Dollars ($100,000) which amount will be transferred by CWI
to Escrow Agent and credited against the Holdback.

 

ARTICLE 6

 

CONDITIONS TO CLOSING

 

6.1                            Conditions to CWI’s Obligations.  CWI’s
obligation to consummate the acquisition and to make the CWI Capital
Contribution contemplated by this Agreement is subject to the satisfaction and
fulfillment, as of the Closing, of each of the following conditions precedent:

 

6.1.1           No Breaches.  Subject to Section 3.3, Pacific’ representations
and warranties in Section 3.1 of this Agreement shall be true and correct in all
material respects.

 

6.1.2                No Defaults.  Pacific shall not have materially defaulted
in the performance of any of its respective obligations hereunder.

 

6.1.3                Pacific’s Additional Funding Requirements.  At or prior to
Closing, Pacific shall have (a) deposited with Escrow Agent Ninety-Eight
Thousand Eighteen and 10/100 Dollars ($98,018.10) in as required under Section
5.6 (together with CWI’s transfer of Pacific’s initial deposit of $100,000), (b)
delivered evidence acceptable to CWI and OWB that Pacific has purchased a bond
upon terms and conditions required by the Title Company to have that certain
mechanic’s lien filed by Precision, permanently removed from the Title Policy,
(c) deposited with Escrow Agent an amount equal to satisfy and fully reimburse
Receiver for those certain liens paid by the Receiver, which amount is estimated
to be Twenty-One Thousand Eight

 

25

--------------------------------------------------------------------------------


 

Hundred Forty-Eight and 38/100 Dollars ($21,848.38), as more specifically set
forth in the Closing Statement, (d) deposited with Escrow Agent an amount equal
to satisfy and pay in full the amount of all accounts receivable in connection
with the Ledgers as required by Receiver and as more specifically set forth in
the Closing Statement (provided that Pacific shall have the right to offset such
required payment by the $98,018.10 deposited pursuant to clause (a) of this
Section 6.1.3 in connection with the payment thereof), and (e) provided proof of
payment or funded cash at Closing (and not as part of the Pacific Contribution)
to Escrow Agent in the approximate amount of Fifty-Four Thousand Two Hundred
Forty-Two and 24/100 Dollars ($54,242.24) for the payment of the Retained Sales
Tax Obligations and any Other Retained Tax Obligation.

 

6.1.4                Liquor Licenses.  CWI shall have received assurances
acceptable to CWI (in CWI’s reasonable discretion) that after the Closing the
liquor license will remain in full force and effect and liquor sales and
operations at the Hotel will continue without interruption following the date
thereof;

 

6.1.5                Title Policy.  The Title Company shall be unconditionally
obligated and prepared, subject only to payment of the applicable premium and
other related charges, to issue the Title Policy.

 

6.1.6                OWB Loan.  The Venture shall have secured the Restructured
Loan from OWB, with terms and conditions and pursuant to loan documents
acceptable to the Parties (in each Party’s respective sole and absolute
discretion).

 

6.1.7                Management Agreement.  Except as may be approved by the
Parties under Section 6.1.13, the Existing Management Agreement shall have been
terminated by Existing Manager and Receiver effective as of the Closing Date (or
the Outside Closing Date, as applicable) and, in furtherance thereof, the
Parties shall have received evidence satisfactory to the Parties (in each
Party’s reasonable discretion) that all obligations thereunder have been met and
that the Existing Management Agreement is terminated.  TRS shall have executed
the New Management Agreement, the form, terms and conditions of which shall be
acceptable to the Parties (in each Party’s respective sole and absolute
discretion).

 

6.1.8                OWB, Receiver, Existing Manager.  The Parties shall be
satisfied (in each Party’s sole and absolute discretion), regarding all matters
relating to, or requiring the cooperation and/or approval of OWB, Receiver or
Existing Manager, including but not limited to, the timing and terms of the
discharge of the Receiver, the timing and terms of the termination of the
Existing Management Agreement, the prorations, inventory levels and other
matters under ARTICLE 4; and

 

6.1.9                Auditor’s Report.  CWI shall have received a completed
audit of the Property’s net operating income verifying that operating cash flow
is not materially less than the amount provided by Receiver and delivered to CWI
by Pacific.

 

6.1.10        Eligible Independent Contractor. New Manager shall meet the
requirements of, and maintain its status as, an “eligible independent
contractor” within the meaning of Section 856(d)(9)(A) of the Internal Revenue
Code of 1986, as amended from time

 

26

--------------------------------------------------------------------------------


 

to time (e.g., without limitation, New Manager must be actively engaged in the
trade or business of operating “qualified lodging facilities” for persons other
that those that are related to CWI or the Venture).  New Manager shall provide
any and all supporting evidence requested by CWI of its status as an “eligible
independent contractor” to CWI.

 

6.1.11        Cologna Consent.  Pacific shall use its best efforts to obtain all
necessary consents and other applicable documents from Linda Cologna as required
to authorize the Pacific Contribution pursuant to and in accordance with the
terms of this Agreement, together with such other consents and/or authorizations
required by OWB in connection with the Restructured Loan, which consents shall
be in the form attached hereto as Exhibit “L”;

 

6.1.12        Delivery of Documents.  At or prior to Closing, Pacific shall have
delivered to CWI, or CWI shall have otherwise received, two (2) fully executed,
original counterparts of the following:

 

(a)                               a deed conveying the fee simple title in the
Real Property to the Venture, duly authorized, executed and acknowledged by
Seller, in the form attached hereto as Exhibit “O”;

 

(b)                              the LLC Agreement, dated as of the Closing Date
(or the Outside Closing Date, as applicable) duly executed by Pacific and in the
form attached hereto as Exhibit “E”;

 

(c)                               the New Management Agreement, dated as of the
Closing Date (or the Outside Closing Date, as applicable), duly executed by TRS
and New Manager and in the form attached hereto as Exhibit “G”;

 

(d)                              the New Franchise Agreement, dated as of the
Closing Date (or the Outside Closing Date, as applicable), duly executed by the
New Franchisor;

 

(e)                               a Bill of Sale, Assignment and Assumption
Agreement transferring to the Venture all of the personal property, consumables,
books and records, service contracts, Leases and Permits, in the form annexed
hereto as Exhibit “H”, duly executed and acknowledged by Pacific;

 

(f)                                  the Foreign Investment in Real Property Tax
Act affidavit in substantially the form annexed hereto as Exhibit “I” duly
executed by Pacific;

 

(g)                               a copy of the monthly projections of income,
expenses and other items projected for the operation of the Venture, the Hotel,
as applicable, for each the remaining calendar months of Fiscal Year 2012
(collectively, the “Monthly Projections”), all of which shall be acceptable to
the Parties (in each Party’s respective sole and absolute discretion);

 

(h)                               a copy of the annual forecasts of the Venture
and TRS including an annual operating budget, and estimated receipts and
expenses and other items projected for the operation of the Venture, the Hotel,
as applicable, for Fiscal Years 2012, 2013, 2014 and 2015 (each, a “Forecast
Budget”), all of which shall be acceptable to the Parties (in each Party’s
respective sole and absolute discretion);

 

27

--------------------------------------------------------------------------------


 

(i)                                   a consent and acknowledgement from
Gemstone Hotels & Resorts, LLC, a Missouri limited liability company
(“Gemstone”), duly executed by Gemstone; and

 

(j)                                  any other documents, instruments or
agreements reasonably necessary to effectuate the transaction contemplated by
this Agreement.

 

The Closing shall not be deemed to have occurred until each of the deliveries
and actions described in this Section 6.1 and Section 6.2 below has occurred or
been waived.

 

6.2                            Conditions to Pacific’ Obligations.  Pacific’
obligation to consummate the transfer and assignment of the Hotel and the
Property contemplated by this Agreement is subject to the satisfaction and
fulfillment, as of the Closing, of each of the following conditions precedent:

 

6.2.1                No Breaches.  Subject to Section 3.3, each of CWI’s
representations and warranties set forth in Section 3.2 of this Agreement shall
be true and correct in all material respects;

 

6.2.2                No Defaults.  CWI shall not have materially defaulted in
the performance of any obligations hereunder

 

6.2.3                Additional Conditions.  The conditions specified in
Sections 6.1.5 through 6.1.8 shall have been satisfied.

 

6.2.4                Delivery of Documents.  At or prior to Closing, CWI shall
have delivered to Pacific, two (2) fully executed, original counterparts of the
following:

 

(a)                               the LLC Agreement, dated as of the Closing
Date (or the Outside Closing Date, as applicable) duly executed by CWI and in
the form attached hereto as Exhibit “E”;

 

(b)                              the New Management Agreement, dated as of the
Closing Date (or the Outside Closing Date, as applicable), duly executed by TRS
and New Manager and in the form attached hereto as Exhibit “G”;

 

(c)                               the New Franchise Agreement, dated as of the
Closing Date (or the Outside Closing Date, as applicable), duly executed by TRS
and the New Franchisor;

 

(d)                              the Operating Lease, dated as of the Closing
Date (or the Outside Closing Date, as applicable) duly executed by the Venture
and TRS and in the form attached hereto as Exhibit “K”;

 

(e)                               a Closing Statement approved and executed by
CWI;

 

(f)                                  a copy of the Monthly Projections, all of
which shall be acceptable to the Parties (in each Party’s respective sole and
absolute discretion);

 

(g)                               a copy of each Forecast Budget, all of which
shall be acceptable to the Parties (in each Party’s respective sole and absolute
discretion); and

 

28

--------------------------------------------------------------------------------


 

(h)                               any other documents, instruments or agreements
reasonably necessary to effectuate the transaction contemplated by this
Agreement.

 

6.2.5                CWI Capital Contribution.  CWI shall have made its CWI
Capital Contribution.

 

The Closing shall not be deemed to have occurred until each of the deliveries
and actions described in Sections 6.1 and 6.2 have occurred or been waived.

 

Neither Party shall be in default under this Agreement for failing to deliver
the items specified in Sections 6.1.12(c), (d), (g) or (h), or
Sections 6.2.4(b), (c), (f) or (g), if such failure to deliver is not within the
delivering Party’s control.

 

6.3                            Availability of Records.  Pacific acknowledges,
agrees and covenants to cooperate with CWI to permit CWI to obtain any
information needed from Pacific to enable CWI to file any necessary Tax
Returns.  Upon written request of CWI, Pacific shall make its respective records
relating to the Hotel available to CWI for inspection, copying and audit by
CWI’s designated accountants.  Without limiting the foregoing and in addition
thereto, Pacific shall, from time to time, upon reasonable advance notice from
CWI, provide CWI and its representatives, agents and employees with access to
all financial and other information in its possession relating to Pacific and
the Hotel pertaining to the period of ownership and operation of the Hotel,
including, without limitation, the information set forth on Exhibit “M” attached
hereto, provided that, Pacific acknowledges and agrees to use its commercially
reasonable efforts to also provide such additional information which is deemed
relevant and reasonably necessary, in the opinion of CWI’s outside, third party
accountants (the “Accountants”), to enable CWI and its Accountants to prepare
financial statements in compliance with any or all requirements of (i) Rule 3-05
of Regulation S-X of the Securities and Exchange Commission which audit will
commence immediately upon closing and which is required to be completed and
filed with the Securities and Exchange Commission within seventy-five (75) days
after Closing; (ii) any other rule issued by the Securities and Exchange
Commission and applicable to CWI; and (iii) any registration statement, report
or disclosure statement filed with the Securities and Exchange Commission by, or
on behalf of, CWI.  Pacific acknowledges and agrees that the foregoing is a
representative description of the information and documentation that CWI and the
Accountants may require in order to comply with (i), (ii) and (iii) above.  In
connection with the foregoing, and in furtherance of Pacific’s obligations to
assist CWI pursuant to this Section 6.3, Pacific covenants and agrees to execute
CWI’s form of audit representation letters, the form of which are attached
hereto as Exhibit “N.”  Pacific’s obligations under this Section 6.3 shall
survive the Closing for a period of twelve (12) months.

 

ARTICLE 7

 

WAIVER OF TRIAL BY JURY; CONSENT

 

7.1                            Waiver.  To the extent permitted by law, CWI and
Pacific hereby expressly waive any right to trial by jury of any Claim, demand,
Action, cause of action, or Proceeding arising under or with respect to this
Agreement, or in any way connected with, or related to, or incidental to, the
dealings of the Parties hereto with respect to this Agreement or the
transactions

 

29

--------------------------------------------------------------------------------


 

related hereto or thereto, in each case whether now existing or hereafter
arising, and irrespective of whether sounding in contract, tort, or otherwise. 
To the extent they may legally do so, CWI and Pacific hereby agree that any such
Claim, demand, Action, cause of action, or Proceeding shall be decided by a
court trial without a jury and that any Party hereto may file an original
counterpart or a copy of this ARTICLE 7 with any court as written evidence of
the consent of the other party or parties hereto to waiver of its or their right
to trial by jury.

 

7.2                            Consent to Jurisdiction.  To the fullest extent
permitted by law, CWI and Pacific hereby irrevocably consents and agrees, for
the benefit of each Party, that any legal Action, suit or Proceeding against it
with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement shall be brought in any
federal or state court sitting in the Los Angeles, California (the “Designated
Courts”), and hereby irrevocably accepts and submits to the jurisdiction of the
Designated Courts (and of the appropriate appellate courts of each such
Designated Court) with respect to any such Action, suit or Proceeding.  Each
Party hereto also hereby irrevocably consents and agrees, for the benefit of
each other Party, that any legal Action, suit or Proceeding against it shall
brought in any Designated Court, and hereby irrevocably accepts and submits to
the exclusive jurisdiction of each such Designated Court with respect to any
such Action, suit or Proceeding.  Each Party hereto waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or Proceedings brought in any such Designated Court and hereby
further waives and agrees not to plead or claim in any such Designated Court
that any such Action, suit or Proceeding brought therein has been brought in any
inconvenient forum.

 

ARTICLE 8

 

CASUALTY AND CONDEMNATION

 

8.1                            Casualty and Condemnation.  If, prior to the
Closing, Material Damage occurs or an action with regard to a Material Taking is
commenced with respect to the Hotel, then:

 

(a)                               if, prior to Closing, an action for
condemnation or similar taking is commenced or threatened with respect to any
portion of the Hotel but the same would not, if consummated, constitute a
Material Taking, then CWI shall remain obligated to close hereunder without a
reduction to the CWI Capital Contribution but all condemnation proceeds and
other awards (other than proceeds and awards not awarded to Pacific or its
Affiliates and subject to OWB’s rights) shall be paid to the Venture; or if,
prior to Closing, either Party, within five (5) business days of discovery of
the action or threatened action regarding a Material Taking may elect to
terminate this Agreement by delivery of written notice to the other Party
whereupon (i) this Agreement shall automatically terminate and become null and
void and of no further force and effect, (ii) each party shall pay one-half
(1/2) of the expenses of escrow and (iii) neither Party shall have any further
obligation to the other Party hereunder, except the Parties shall continue to be
obligated by the Surviving Obligations; provided, however, if both CWI and
Pacific elect not to so terminate this Agreement pursuant to the above, then the
transactions contemplated hereby shall be closed without a reduction in the CWI
Capital Contribution but all condemnation proceeds and other awards (other than
proceeds and awards not awarded to Pacific or its Affiliates or subject to OWB’s
rights) shall be paid to the Venture; or

 

30

--------------------------------------------------------------------------------


 

(b)                              if, prior to Closing, any of the improvements
on the Hotel are damaged or destroyed but such damage does not constitute
Material Damage, then CWI shall remain obligated to close hereunder without a
reduction in the CWI Capital Contribution but any insurance proceeds and other
awards (other than proceeds and awards not owned by Pacific or its Affiliates
and subject to OWB’s rights) shall be paid to the Venture and the Venture shall
pay any deductible; or, if prior to the Closing, Material Damage occurs, then
either Party, within five (5) business days of discovery of the events
constituting Material Damage may elect to terminate this Agreement by delivery
of written notice to the other Party whereupon (i) this Agreement shall
automatically terminate and become null and void and of no further force and
effect, (ii) each Party shall pay one-half (1/2) of the expenses of escrow and
(iii) neither Party shall have any further obligation to the other Party
hereunder, except the Parties shall continue to be obligated by the Surviving
Obligations; provided, however, if both CWI and Pacific elect not to so
terminate this Agreement pursuant to the above, then the transaction
contemplated hereby shall be closed without a reduction in the CWI Capital
Contribution and the Venture shall pay any deductible and any insurance proceeds
and other awards (other than proceeds and awards not owned by Pacific or its
Affiliates or subject to OWB’s rights) shall be paid to the Venture.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1                            Amendments.  No amendment, modification,
supplement or waiver of any provision of this Agreement, or consent to any
departure from the terms of this Agreement by any Party hereto shall be
effective unless the same shall be in writing and signed by all the Parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

9.2                            Notices.  Any and all notices, approvals,
requests, consents, waivers, demands or other communications permitted or
required to be made under this Agreement shall be in writing, signed by the
party giving such notice, request, consent, waiver or demand and shall be
delivered (i) personally; (ii) by reputable overnight delivery service; (iii) by
registered or certified mail, return receipt requested; or (iv) by facsimile
with time- and date-stamped confirmation of receipt (provided, however, that a
copy of such notice shall be mailed in accordance with the foregoing
clause (ii) promptly after the transmission of such facsimile).  All such
notices, requests, consents, waivers or demands shall be deemed delivered, as
applicable:

 

(a)                               on the first (1st) business day on or after
the date of the personal delivery;

 

(b)                              on the first (1st) business day on or after the
date of the signed receipt for certified or registered mail;

 

(c)                               on the next business day for overnight
delivery service; or

 

(d)                              on the first (1st) business day on or after the
date of receipt for facsimile.

 

31

--------------------------------------------------------------------------------


 

Notices directed to a Party shall be delivered to the parties at the address or
facsimile number as set forth below, or at such other address or facsimile
number as may be specified by written notice given in conformity with the terms
of this Section 9.2:

 

If to Pacific:

 

Fulton Village Green LLC

c/o Pacific Capital Investments

3741 Douglas Blvd., Suite 100

Roseville, CA 95661

Attention:  Tom Cologna

Telephone No.:  916.773.3300

Email:  thomasc@pac-cap.com

 

and

 

Fulton Village Green LLC

c/o Pacific Capital Investments

3741 Douglas Blvd., Suite 100

Roseville, CA 95661

Attention:  Peter Hollingshead

Telephone No.:  916.773.3300

Email:  phollingshead@pac-cap.com

 

If to CWI, then to:

 

Carey Watermark Investors Incorporated

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, IL 60045

Attention:  Michael Medzigian

Telephone No.:  847.482.8600

Email:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, CA  90071

Attention: Rick S. Kirkbride, Esq.

Telephone No.:  213.683.6261

Email:  rickkirkbride@paulhastings.com

 

Any counsel designated above or any replacement counsel which may be designated
by CWI or Pacific or such counsel by written notice to the other Parties is
hereby authorized to give notices hereunder on behalf of its client.

 

32

--------------------------------------------------------------------------------


 

9.3                            Further Assurances.  Each Party covenants and
agrees that it will at any time and from time to time do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, documents and instruments as may reasonably be required by
the Parties hereto in order to carry out and effectuate fully the transactions
herein contemplated in accordance with this Agreement; provided, however, no
Party shall be obligated to provide any further assurance that would materially
increase the liabilities or obligations of such Party hereunder or materially
reduce the rights and benefits of such Party hereunder.

 

9.4                            Entire Agreement.  This Agreement, together with
the LLC Agreement, constitutes the final, complete and exclusive statement of
the agreement of the Parties hereto with respect to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements and
understandings.  No Party hereto has been induced to enter into this Agreement
by, nor is any party relying on, any representation or warranty other than those
expressly set forth herein.

 

9.5                            Execution in Counterparts.  This Agreement may be
executed by facsimile signature in any number of counterparts, each of which
when so executed and delivered will be deemed an original, and such counterparts
together constitute one and the same instrument.

 

9.6                            Time.  Time is of the essence in the performance
of the Parties’ respective obligations under this Agreement.

 

9.7                            Amendments.  No amendment, modification or
supplement of any provision of this Agreement will be valid or binding unless
such amendment, modification or supplement is in writing and signed by all
Parties hereto.

 

9.8                            Waivers.  No waiver of any provision, condition,
requirement or breach of or under this Agreement will be effective unless it is
in writing and signed by the waiving party.  No such waiver will be deemed to be
a waiver of any other provision, condition, requirement or breach, whether or
not the waived provision, condition, requirement or breach is similar to such
other provision, condition, requirement or breach.  No failure or delay by any
Party hereto to exercise any right, power or remedy hereunder in any manner will
operate as a waiver thereof or preclude or impair any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.

 

9.9                            Severability.  Whenever possible, each provision
of this Agreement is to be construed in a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held by a court
or an arbitral panel of competent jurisdiction to be illegal, invalid or
unenforceable under applicable law, then such provision will be ineffective only
to the extent of such illegality, invalidity or unenforceability, without
affecting the remainder of this Agreement.

 

9.10                    Construction.  Each Party hereto acknowledges that it
and its counsel have participated fully in the negotiation, review and revision
of this Agreement.  Accordingly, each provision of this Agreement will be
construed according to its fair meaning and not strictly for or against any
party, regardless of whether such provision was drafted by or at the request of
a particular Party or such Party’s counsel.

 

33

--------------------------------------------------------------------------------


 

9.11                    Headings.  The headings contained in this Agreement are
included for convenience only and are not intended to describe, interpret,
define or limit the scope, extent or intent of any provision of this Agreement.

 

9.12                    Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF CALIFORNIA, EXCEPT AS SPECIFICALLY APPLIES TO THE REAL
PROPERTY RIGHTS OF THE HOTEL, WHICH SHALL BE GOVERNED BY THE JURISDICTION IN
WHICH SUCH PROPERTY IS SITUATED, WITHOUT GIVING EFFECT TO ANY PRINCIPLES
REGARDING CONFLICT OF LAWS.

 

9.13                    Cumulative Rights and Remedies.  Except as otherwise
specifically provided herein, the rights and remedies provided herein are
cumulative and not exclusive of any right or remedy provided by law.

 

9.14                    Assignment.  Neither this Agreement nor any right,
interest nor obligation hereunder may be assigned by either Party (except as
otherwise contemplated herein), and any attempt to make any such an assignment
shall be null and void.

 

9.15                    Successors and Assigns.  Except as otherwise expressly
provided herein, this Agreement will be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.

 

9.16                    No Third-Party Beneficiaries.  This Agreement will not
confer any rights or remedies upon any Person or entity other than the Parties
hereto and their respective heirs, successors and permitted assigns.

 

9.17                    Attorneys’ Fees.  If any lawsuit or arbitration or other
Legal Proceeding arises in connection with the interpretation or enforcement of
this Agreement, the prevailing party therein shall be entitled to receive from
the other party the prevailing party’s reasonable costs and expenses, including
reasonable attorneys’ fees, incurred in connection therewith, in preparation
therefor and on appeal therefrom, which amounts shall be included in any
judgment therein.

 

9.18                    Exclusivity.  Unless and until the earlier of the
termination of this Agreement pursuant to the terms and conditions hereof or the
Outside Closing Date, neither Pacific nor any of its Affiliates will sell,
refinance or otherwise transfer any direct or indirect interest in the Hotel or
the Property and/or offer the Hotel and/or the Property, entertain offers for
the Hotel and/or the Property or make information about the Hotel and/or the
Property available (for purpose of sale or refinance) to any third party;
provided, however, that Pacific shall have no liability to CWI in the event of
any actions or omissions by OWB, Receiver or Existing Manager acting
independently and without direction from Pacific.

 

[Signature Page to Follow]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Contribution Agreement
to be duly executed as of the date first above written.

 

Pacific:

 

FULTON VILLAGE GREEN INVESTORS, LLC,

 

 

a California limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

By:

/s/ Peter Hollingshead

 

 

 

 

Name: Peter Hollingshead

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

CWI:

 

CWI LAKE ARROWHEAD RESORT, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

 

Name: Michael G. Medzigian

 

 

Title:   Chief Executive Officer and President

 

35

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DEFINITIONS

 

“ABC” shall have the meaning set forth in Section 3.1.22.

 

“Accountants” shall have the meaning set forth in Section 6.3.

 

“Action” means any action, suit, Proceeding, arbitration or investigation by or
before any Governmental Authority.

 

“Affiliate” means, with respect to any Person or entity, any other Person or
entity directly or indirectly controlling, controlled by or under common control
with such Person or entity.  For purposes hereof, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of any Person or entity, or the power to
veto major policy decisions of such Person or entity, whether through the
ownership of voting securities, by agreement, or otherwise.  Notwithstanding the
foregoing, Carey, CWII and WCP or any entity managed or advised by Carey, CWII
or WCP or any subsidiary of any such entities (and without regard to the
percentage of equity ownership any of them may have in such entity), shall be
deemed “Affiliates” of CWI for all purposes under this Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“ALTA Survey” shall have the meaning set forth in Section 2.3.2.

 

“Amended and Restated Loan Agreement” means that certain Amended and Restated
Loan Agreement by and between the Venture, as borrower, and OWB, as lender.

 

“Amended Loan Documents” means, collectively, (i) the Amended and Restated Loan
Agreement; (ii) that certain Loan Assumption and Modification Agreement dated
substantially concurrently herewith by and among Pacific, the Venture, OWB,
Peter Hollingshead and Thomas Cologna; (iii) that certain Second Modification of
Deed of Trust dated as of the date hereof by the Venture for the benefit of OWB;
and (iv) that certain Cash Management Agreement dated as of the date hereof by
and between OWB, the Venture, TRS and New Manager.

 

“Approved Liabilities” shall have the meaning set forth in Section 3.1.2.

 

“Carey” means W.P. Carey & Co., LLC, a Delaware limited liability company.

 

“Claims” shall have the meaning set forth in Section 5.4.1.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall have the meaning set forth in Section 2.2.

 

A-1

--------------------------------------------------------------------------------


 

“Closing Statement” shall have the meaning set forth in Section 4.2.1.

 

“CMP” shall have the meaning set forth in Section 4.2.2(g).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Collective Bargaining Agreement” shall have the meaning set forth in
Section 3.1.10(c).

 

“Company” shall have the meaning set forth in Recital B.

 

“Contracts” shall have the meaning set forth in Section 3.1.11.

 

“Corporate Approvals” shall have the meaning set forth in Section 6.1.15.

 

“Cut-Off Time” shall have the meaning set forth in Section 4.2.1.

 

“CWI” shall have the meaning set forth in the Preamble.

 

“CWI Capital Contribution” means that certain capital contribution in an amount
of approximately Seven Million Seven Hundred Thousand Dollars ($7,700,000) which
CWI shall make to the Venture simultaneously with the Closing.

 

“CWII” means Carey Watermark Investors Incorporated, a Delaware corporation.

 

“Designated Courts” shall have the meaning set forth in Section 7.2.

 

“Disputed Amounts” shall have the meaning set forth in Section 4.10.

 

“Draft Closing Statement” shall have the meaning set forth in Section 4.2.1.

 

“Due Diligence Period” shall have the meaning set forth in Section 2.3.1.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Employee Benefit Plans” shall have the meaning set forth in Section 3.1.9(c).

 

“Employee Pension Plans” shall have the meaning set forth in Section 3.1.9(a).

 

“Employee Welfare Plans” shall have the meaning set forth in Section 3.1.9(a).

 

“Employment Agreement” means each management, employment, severance, consulting,
relocation, repatriation or expatriation agreement or other contract (whether
oral or written) between the Existing Manager and any current or former
employee, other than any such management, employment, severance, consulting,
relocation, repatriation or expatriation agreement or other contract with a
current or former employee which is terminable “at will” without any obligation
on the part of Existing Manager, Pacific or its

 

Exhibit “A”-2

--------------------------------------------------------------------------------


 

Subsidiaries or Affiliates to make any payments or provide any benefits in
connection with such termination.

 

“Environmental Laws” means all federal, state and local laws, statues, rules,
codes, ordinances, regulations, orders, judgments, decrees, binding and
enforceable guidelines, policies or common law now or hereafter in effect and in
each case as amended, or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment in
each case, to the extent binding, relating to the environment, the protection of
health or Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act, 42 USC §9601 et seq.; the
Resource Conservation and Recovery Act, 42 USC §6901 et seq.; the Federal Water
Pollution Control Act, 33 USC §1251 et seq.; the Toxic Substances Control Act,
15 USC §2601 et seq.; the Clean Air Act, 42 USC §7401 et seq.; the Safe Drinking
Water act, 42 USC §3803 et seq.; the Oil Pollution Act of 1990, 33 USC §2701 et
seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42 USC
§11001 et seq.; the Hazardous Material Transportation Act, 49 USC §1801 et seq.;
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials) and the Puerto Rico
Environmental Public Policy Act, 12 L.P.R.A. Sec. 8001, et seq., and the rules
and regulations promulgated thereunder; any state, local or foreign counterparts
or equivalents, in each case as amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, all as the same shall be
in effect from time to time.

 

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
that is or has been treated as a single employer with the Existing Manager or
Pacific under Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” means the Title Company in its capacity as escrow agent.

 

“Excess Liability Amount” shall have the meaning set forth in Section 4.6.2.

 

“Excluded Liabilities” means any lien, encumbrance, liability or obligation of
any nature whatsoever, whether fixed or contingent, recorded or unrecorded,
known or unknown, with respect to the Hotel (to the extent accrued prior to the
Receivership Period), whether known to have existed by Pacific at the Closing or
otherwise, and whether constituting a breach of any representation or warranty
by Pacific set forth in this Agreement or not, including, without limitation,
any and all obligations and liabilities that are known to Pacific as of the
Closing or become known to Pacific after the Closing for acts or omissions
(including, without limitation, personal injury or property damage or breach of
contract) the events giving rise to which occurred prior to the Receivership
Period (whether known to have existed at the Closing or otherwise), including,
but not limited to (subject to the foregoing limitations): (i) indebtedness,
obligations and guarantees not included within the definition of Post-Closing
Accruals (other than the Existing Loan and the Restructured Loan); (ii) any and
all accounts payable or other trade

 

Exhibit “A”-3

--------------------------------------------------------------------------------


 

payables not included within the definition of Post-Closing Accruals;
(iii) monetary title encumbrances not included in Permitted Exceptions which
exist as of the Closing (to the extent not otherwise insured against in and
recovered under the Title Policies); (iv) obligations or liabilities relating to
acts or omissions of Pacific or any of its respective Affiliates occurring prior
to the Closing; (v) to the extent not included within the definition of
Post-Closing Accruals, tax obligations, including without limitation, all
federal, state, local or special purpose district tax and withholding
liabilities and obligations of Pacific or any of its respective Affiliates with
respect to periods prior to the Receivership Period, and any interest, additions
to tax, fines or penalties thereon or with respect to returns filed or required
to be filed in connection therewith (including, without limitation, any
recapture and including any amounts due of which may come due and owing under
applicable Law); (vi) any liability arising from the termination, discharge,
lay-off or other separation from employment of Pacific’s or any of its
respective Affiliates’ employees prior to the Receivership Period, except as
otherwise set forth in this Agreement; (vii) any liability or obligation arising
as a result of any grievances or any unfair labor practice charges, any Equal
Employment Opportunity Commission claims, wage and hour claims, and unemployment
compensation claims, in each case for periods prior to the Receivership Period;
(viii) liability incurred or accrued prior to the Receivership Period for any
workers’ compensation premiums or claims pertaining to periods prior to the
Receivership Period or for any common law or statutory claim by an employee or
any other person for any injury, occupational disease, aggravation of a
previously existing injury or disease; (ix) liabilities arising from any claims
by third parties for personal injury or property damage arising out of events
occurring prior to the Receivership Period as a result of any violation of
Environmental Laws; (x) except as otherwise provided in Section 4.7 of this
Agreement, liabilities or obligations of Pacific or its Affiliates for brokerage
or other commissions relating to the transactions contemplated herein;
(xi) liabilities relating to or arising from any contracts between Pacific and
any of its Affiliates; (xii) liabilities relating to or arising from
post-retirement health care benefits owed or to be owed by Pacific or its
Affiliates to any employees or former employees, as the case may be, for
employment relating to the period prior to the Receivership Period;
(xiii) liabilities under or in connection with any Employee Benefit Plan
incurred or accrued prior to the Receivership Period; (xiv) any other
liabilities arising from Pacific’s or its Affiliates’ employees’ employment,
whether imposed by operation of an Employment Agreements or contracts, employee
manuals or handbooks or personnel policies or otherwise, including, but not
limited to, any wage claims, holiday, vacation, personal day and sick pay
benefits, severance or layoff benefits, employee health (including claims for
COBRA coverage), welfare and pension plan benefits, Section 401(k) of the Code
and profit sharing and bonus plan benefits, WARN obligations, pending grievances
and/or arbitrations back pay and/or benefits, any other Taft-Hartley Fund
benefits, pension fund withdrawal liability, workers’ compensation liabilities,
savings bonds and wage garnishments or assignments, union agency fees, union
dues, employment discrimination, wrongful termination or similar claims incurred
or accrued before the Receivership Period; (xv) any security and other deposits,
advance or prepaid rents, and key money (including any interest thereon) not
prorated pursuant to this Agreement and held by Pacific (and not Receiver or
Existing Manager) from tenants of the Hotel with leases in effect as of the
Closing; (xvi) any liability or obligation for

 

Exhibit “A”-4

--------------------------------------------------------------------------------


 

advance bookings if any deposits related thereto are not prorated pursuant to
this Agreement and are held by Pacific (and not Receiver or Existing Manager);
(xvii) any outstanding gift certificates, gift cards and other such items issued
prior to the Receivership Period that allow third parties to use rooms and other
items at no charge or at discounted rates that are not included within the
definition of Post-Closing Accruals; (xviii) to the extent not included within
the definition of Post-Closing Accruals, any liability with respect to goods and
services or the purchase of goods and services to the extent such goods were
delivered at the Hotel or the services were rendered prior to the Receivership
Period; (xix) to the extent not included within the definition of Post-Closing
Accruals, all liability for Pacific’s purchase money obligations whether
structured as debt, lease or otherwise (other than the Existing Loan and the
Restructured Loan); and (xx) all liabilities or obligations for due bill
contracts or other “trade out” liabilities not included within the definition of
Post-Closing Accruals and incurred prior to the Receivership Period. 
Notwithstanding anything to the contrary in this definition or in this
Agreement, “Excluded Liabilities” shall not include any amounts or
claims relating to the Existing Loan or the Restructured Loan.

 

“Existing Loan” shall mean that certain loan in the original principal amount of
Twenty-Four Million Four Hundred Eighty Thousand Five Hundred Dollars
($24,480,500) as evidenced by that certain Promissory Note dated May 17, 2006 by
Pacific for the benefit of OWB (as successor-in-interest to LaJolla Bank, FSB)
and evidenced by the Existing Security Instrument.

 

“Existing Management Agreement” means that certain Hotel Management Agreement
dated March 23, 2011 by and between Receiver and Existing Manager.

 

“Existing Manager” shall have the meaning set forth in Recital B.

 

“Existing Security Instrument” means that certain Construction Deed of Trust
dated as of May 17, 2006 and recorded on May 25, 2006 as Instrument No.
2006-0358079 in the Official Records of San Bernardino County, California,
executed by Pacific for the benefit of OWB (successor-in-interest to La Jolla
Bank, FSB), as modified by that certain Modification of Deed of Trust dated as
of December 1, 2006 and recorded December 22, 2006 as Instrument No.
2006-0883009 in the Official Records.

 

“Expert” means an independent, nationally (U.S.) recognized consulting firm or
individual with expertise in the operation of hotel, resorts and restaurants
facilities who is qualified to resolve the issue in question, and who is
appointed in each instance pursuant to and in accordance with Section 4.10.

 

“Federal Bankruptcy Code” shall have the meaning set forth in Section 5.4.3.

 

“FF&E” means all tangible personal property and fixtures of any kind (other than
personal property owned by guests or tenants of the Hotel) attached to, or
located upon and used in connection with the ownership, maintenance, use or
operation of the Hotel as of the Effective Date, including, without limitation,
all furniture, fixtures, equipment, signs and related personal property; all
heating, lighting, plumbing, drainage, electrical,

 

Exhibit “A”-5

--------------------------------------------------------------------------------


 

air conditioning, and other mechanical fixtures and equipment and systems; all
elevators, and related motors and electrical equipment and systems; all hot
water heaters, furnaces, heating controls, motors an equipment, all shelving and
partitions, all ventilating equipment, and all disposal equipment; all spa,
health club and fitness equipment; all equipment used in connection with the use
and/or maintenance of the guestrooms, restaurants, lounges, business centers,
meeting rooms, swimming pools, indoor and/or outdoor sports facilities and other
common areas and recreational areas; all carpet, drapes, beds, furniture,
televisions and other furnishings; all stoves, ovens, freezers, refrigerators,
dishwashers, disposals, kitchen equipment and utensils, tables, chairs, plates
and other dishes, glasses, silverware, serving pieces and other restaurant and
bard equipment, apparatus and utensils.

 

“FF&E Reserve” shall have the meaning set forth in Section 3.1.21.

 

“Forecast Budget” shall have the meaning set forth in Section 6.16(g).

 

“Gemstone” shall have the meaning set forth in Section 6.1.12.

 

“Gemstone Settlement” shall mean the terms of that certain Third Amendment to
Termination Agreement dated as of May 31, 2012 by and between Pacific and
Gemstone, evidencing the final settlement agreement between Pacific and
Gemstone.

 

“Governmental Authority” means any court, tribunal, authority, agency,
commission, official or other instrumentality of the United States, or any
state, county, city or other political subdivision, arbitrator or any judicial
or quasi-judicial tribunal of competent jurisdiction.

 

“Halo” shall have the meaning set forth in Section 4.7.

 

“Hazardous Materials” means (i) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable law or regulations as
“hazardous substances,” hazardous materials,” “hazardous wastes,” “toxic
substances,” “pollutants,” “contaminants” or other similar term intended to
define, list or classify a substance by reason of such substance’s ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “EP
toxicity”, (ii) oil, petroleum or petroleum derivative substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources, (iii) any flammable substances or
explosives or any radioactive materials, (iv) asbestos in any form,
(v) polychlorinated biphenyls, (vi) mold, mycotoxins or microbial matter
(naturally occurring or otherwise) and (vii) infectious waste.

 

“Holdback” shall have the meaning set forth in Section 5.6.

 

“Hotel” shall have the meaning set forth in Recital B.

 

“Income Events” shall have the meaning set forth in Section 2.1.3.

 

Exhibit “A”-6

--------------------------------------------------------------------------------


 

“Indemnitees” shall have the meaning set forth in Section 4.7.

 

“Indemnity Obligations” shall have the meaning set forth in Section 5.4.1.

 

“Intangible Property” means all intangibles owned and used by Pacific in the
ownership and operation of the Hotel.

 

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith: (i) all inventions (whether patentable
or not), invention disclosures, improvements, trade secrets, proprietary
information, confidential information, know-how, technology, processes, designs
and all documentation relating to any of the foregoing; (ii) works of authorship
and art in any media, and all copyrights, copyright registrations and
applications therefor, and all other rights, including authors’ or moral rights,
corresponding thereto throughout the universe; (iii) all computer software not
purchased from or licensed by a third party to the Venture, including all source
code, object code, firmware, development tools, files, records and data, and all
media on which any of the foregoing is recorded; (iv) all trademarks, service
marks, trade dress, trade names, designs, logos, slogans and general intangibles
of like nature, including those existing under common law and all registrations
and applications therefor throughout the universe, and all goodwill associated
with or symbolized by any of the foregoing; (v) all Internet domain names; (vi)
with respect to all of the foregoing, all rights, benefits, privileges, causes
of action and remedies, including the right to bring an Action in law for
infringement or other impairment of rights, benefits or privileges, including
the right to receive and retain damages, proceeds or any other legal or
equitable protections; and (vii) any similar or equivalent rights to any of the
foregoing anywhere in the universe.

 

“IRS” shall mean the Internal Revenue Service.

 

“Laws” means all laws, statutes, treaties, rules, codes, ordinances,
regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action of any applicable Governmental
Authority.

 

“Leases” shall have the meaning set forth in Section 3.1.12.

 

“LLC Agreement” shall have the meaning set forth in Section 2.1.3.

 

“Losses” shall have the meaning set forth in Section 5.4.1.

 

“Material Damage” means damage that is reasonably estimated to cost in excess of
Five Hundred Thousand Dollars ($500,000) to repair.

 

“Material Taking” means the permanent taking, or temporary taking of such
portion of the Property (or access thereto) that includes any portion of the
Hotel, or results in a taking of any of the portion of the Property that is
reasonably likely to interfere in the operation of the Hotel.

 

“Monthly Projections” shall have the meaning set forth in Section 6.1.16(f).

 

Exhibit “A”-7

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall have the meaning set forth in Section 3.1.9(c).

 

“New Franchise Agreement” shall means that certain Autograph Collection Hotel
Franchise Agreement dated as of the date hereof by and between New Franchisor
and TRS.

 

“New Franchisor” shall mean MIF, L.L.C., a Delaware limited liability company,
or such other licensed brand as the Parties may approve in their sole
discretion.

 

“New Management Agreement” shall have the meaning set forth in Section 2.1.2.

 

“New Manager” shall mean Crescent Hotels & Resorts, LLC or such other hotel
manager as the Parties may approve in their sole discretion.

 

“Operating Lease” shall have the meaning set forth in Section 6.1.10.

 

“Other Plans” shall have the meaning set forth in Section 3.1.9(a).

 

“Other Retained Tax Obligations” shall have the meaning set forth in Section
3.1.3(c).

 

“Outside Closing Date” shall have the meaning set forth in Section 2.2.

 

“OWB” means OneWest Bank FSB.

 

“Pacific” shall have the meaning set forth in the Preamble.

 

“Pacific Contribution” shall have the meaning set forth in Section 2.1.1.

 

“Party” or “Parties” shall have the meaning set forth in the Preamble.

 

“Permit” means all licenses, permits, consents, authorizations, approvals,
certificates of occupancy, ratifications, certifications, registrations,
exemptions, variances, exceptions and similar consents granted or issued by any
Governmental Authority.

 

“Permitted Exceptions” shall have the meaning set forth in Section 2.3.2.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, organization, trust, union,
association or Governmental Authority.

 

“Post-Closing Accruals” means all accounts payable, accrued and unpaid expenses,
debt service payments, security deposits and similar obligations which accrue
after the Cut-Off Time.

 

“Post-Closing Balance Sheet” shall have the meaning set forth in
Section 4.2.1(a).

 

“Proceeding” shall have the meaning set forth in Section 5.4.2.

 

Exhibit “A”-8

--------------------------------------------------------------------------------


 

“Property” shall have the meaning set forth in Recital A.

 

“Receiver” shall have the meaning set forth in Recital B.

 

“Receivership Period” shall have the meaning set forth in Recital B.

 

“Related Parties” shall have the meaning set forth in Section 5.4.1.

 

“Representations and Warranties” shall have the meaning set forth in
Section 5.4.1.

 

“Restructured Loan” means the Existing Loan as amended and modified pursuant to
the Amended and Restated Loan Documents and secured by the Existing Security
Instrument as modified by that certain Second Modification of Deed of Trust
dated as of the date hereof by the Venture for the benefit of OWB.

 

“Retained Liabilities” shall have the meaning set forth in Section 3.1.2.

 

“Retained Payables” means collectively, the Retained Liabilities, the Retained
Sales Tax Obligations, the Other Retained Tax Obligations.

 

“Retained Sales Tax Obligations” shall have the meaning set forth in
Section 3.1.3(b).

 

“Rooms Ledger” means the final night’s room revenue for each of the respective
Hotel (revenue from rooms occupied as of 6:00 a.m. on the Closing, exclusive of
food, beverage, telephone and similar charges charged or incurred as of the
Cut-Off Time which shall be retained by Pacific with the Venture entitled to any
such charges charged or incurred after the Cut-Off Time), including any Sales
Taxes, room taxes or other taxes thereon.

 

“Rules” shall have the meaning set forth in Section 4.10.

 

“Sales Taxes” shall have the meaning set forth in Section 3.1.3(b).

 

“Subsidiary” or “Subsidiaries” means any Person in which another Person,
directly or indirectly through subsidiaries or otherwise, beneficially owns
either (i) more than fifty percent (50%) of either the equity interests in; or
(ii) any of the voting control of, such Person.

 

“Supplies” means all merchandise, supplies, inventory and other items used for
the operating and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Hotel, including,
without limitation, all food and beverage (alcoholic and non-alcoholic)
inventory, office supplies and stationary, advertising and promotional
materials, china, glasses, silver/flatware, towels, linen and bedding, guest
cleaning, paper and other supplies, employee uniforms, and all cleaning and
maintenance supplies, including those used in connection with the swimming
pools,

 

Exhibit “A”-9

--------------------------------------------------------------------------------


 

health clubs, spas, fitness centers, indoor or outdoor sports facilities (e.g.,
tennis courts), restaurants, business centers, meeting rooms and other common
areas and recreational areas.

 

“Surviving Obligations” shall have the meaning set forth in Section 2.2.

 

“Tax” or “Taxes” means any income, gross or net receipts, property, sales, use,
capital gain, transfer, excise, license, production, franchise, employment,
social security, occupation, payroll, registration, occupancy, transient
occupancy, governmental pension or insurance, withholding, royalty, severance,
stamp or documentary, value added, or other tax, charge, assessment, duty, levy,
compulsory loan, business or occupation (including any interest, additions to
tax, or civil or criminal penalties thereon) of the United States or any state
or local jurisdiction therein, or of any other nation or any jurisdiction
therein.

 

“Tax Returns” means any report, form, return, statement or other information
(including any amendments) required to be supplied to a Governmental Authority
by a Person with respect to Taxes, including information returns, any amendments
thereof or schedule or attachment thereto and any documents with respect to or
accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information.

 

“Title Company” shall have the meaning set forth in Section 2.3.2.

 

“Title Endorsements” shall have the meaning set forth in Section 2.3.2.

 

“Title Exceptions” shall have the meaning set forth in Section 2.3.2.

 

“Title Policy” shall have the meaning set forth in Section 2.3.2.

 

“Title Report” shall have the meaning set forth in Section 2.3.2.

 

“Transfer Taxes” shall have the meaning set forth in Section 4.1.1.

 

“TRS” shall have the meaning set forth in Recital E.

 

“TRS Bylaws” shall have the meaning set forth in Section 6.1.9.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry
that is published by the Hotel Association of New York City, Inc. and approved
by the American Hotel & Motel Association, in effect at the time in question
(currently, the 10th Revised Edition, 2006).

 

“WCP” means Watermark Capital Partners, LLC, a Delaware limited liability
company.

 

Exhibit “A”-10

--------------------------------------------------------------------------------

 


 

EXHIBIT “B”

 

LEGAL DESCRIPTION

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOT 3 OF TRACT 10908, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
PER MAP RECORDED IN BOOK 151, PAGES 95, 96 AND 97 INCLUSIVE, OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE STATE OF CALIFORNIA BY DEED
RECORDED APRIL 20, 1982 AS INSTRUMENT NO. 82-076963 OF OFFICIAL RECORDS.

 

ALSO EXCEPTING THAT PORTION OF LOT 3 DESCRIBED IN QUITCLAIM DEED TO ARROWHEAD
VILLAS, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY, RECORDED MAY 15, 1997 AS
INSTRUMENT NO. 19970172660, OFFICIAL RECORDS.

 

PARCEL 2:

 

THE EASEMENT CREATED BY THAT CERTAIN COMMERCIAL DEVELOPMENT EASEMENTS AGREEMENT
RECORDED OCTOBER 31, 1975 IN BOOK 8796, PAGE 247 OF OFFICIAL RECORDS, OVER THE
PROPERTY DESCRIBED THEREIN AS PARCELS S-14 AND S-15.

 

EXCEPT THAT PORTION CONVEYED TO ARROWHEAD LAKE ASSOCIATION BY QUITCLAIM DEED
RECORDED AUGUST 31, 1984 AS INSTRUMENT NO. 84-210590 OF OFFICIAL RECORDS.

 

PARCEL 3:

 

THE EASEMENT RESERVED IN THAT CERTAIN DEED (THE “DEED”) FROM BOISE CASCADE HOME
AND LAND CORPORATION AND ARROWHEAD DAM CORPORATION TO ARROWHEAD LAKE
ASSOCIATION, RECORDED OCTOBER 31, 1975 IN BOOK 8796 PAGE 164 OF OFFICIAL
RECORDS, OVER THAT CERTAIN REAL PROPERTY COMMONLY KNOWN AS LAKE ARROWHEAD (“LAKE
ARROWHEAD”) AND MORE PARTICULARLY DESCRIBED IN EXHIBIT 1 TO SAID DEED,
APPURTENANT TO THE USE OF THE PROPERTY DESCRIBED IN EXHIBIT “1-A” TO THE DEED AS
PARCELS S-14 AND S-15 (THE “SHORELINE PARCELS”), FOR SWIMMING, RECREATION AND
RELATED PURPOSES INCIDENTAL TO THE USE AND OPERATION OF THE SHORELINE PARCELS AS
COMMERCIAL BEACH OPEN TO THE PUBLIC.

 

PARCEL  4:

 

A NON-EXCLUSIVE EASEMENT RESERVED IN THE DEED (AS DEFINED IN PARCEL 3 ABOVE)
OVER LAKE ARROWHEAD (AS DEFINED IN PARCEL 3 ABOVE)APPURTENANT TO THE USE OF THE
PROPERTY DESCRIBED IN EXHIBIT “1-A” TO THE DEED AS PARCELS S-14 AND S-15 (THE
ABOVE SHORELINE PARCELS) TO PLACE, USE, MAINTAIN, REPAIR, RELOCATE, REPLACE AND
RECONSTRUCT FLOATS, RAFTS AND

 

Exhibit “B”

--------------------------------------------------------------------------------


 

OTHER RECREATIONAL EQUIPMENT AND FACILITIES WITHIN 150 FEET OF ANY POINT ALONG
THE EASTERLY OR WESTERLY SHORELINE OF THE SHORELINE PARCELS OR WITHIN 100 FEET
OF ANY POINT ALONG THE NORTHERLY SHORELINE OF THE SHORELINE PARCELS.

 

PARCEL  5:

 

THE EASEMENT FOR ROADWAY AND VEHICULAR INGRESS AND EGRESS GRANTED TO CENTRAL
CAPITAL DEVELOPMENT COMPANY IN THAT CERTAIN PARKING LOT, ROADWAY AND
CONSERVATION EASEMENTS (BURNT MILL BEACH) RECORDED AUGUST 31, 1984 AS INSTRUMENT
NO. 84-210595 OF OFFICIAL RECORDS AND AS INSTRUMENT NO. 84-210596 OF OFFICIAL
RECORDS, OVER THE PROPERTY THEREIN DESCRIBED AS

PARCEL C.

 

PARCEL  6:

 

AN EASEMENT CREATED BY THAT CERTAIN AGREEMENT (HOTEL BEACH) FOR THE PURPOSE
THEREIN AND OVER THE PROPERTY THEREIN DESCRIBED RECORDED AUGUST 31, 1984 AS
INSTRUMENT NO. 84-210588 OF OFFICIAL RECORDS.

 

PARCEL  7:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
MOVEMENT OVER THAT CERTAIN PRIVATE ROADWAY SYSTEM LOCATED ON TRACT NO. 10908, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
151, PAGES 95 TO 97 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, AS ESTABLISHED, DESCRIBED AND DEPICTED BY THE DECLARATION OF 
PROTECTIVE COVENANTS, CONDITIONS AND RESTRICTIONS AND EASEMENTS EXECUTED BY
GRANTOR ON DECEMBER 19, 1980, AND RECORDED IN THE OFFICE OF THE COUNTY RECORDER
OF SAID SAN BERNARDINO COUNTY, STATE OF CALIFORNIA, ON DECEMBER 29, 1980 AS
INSTRUMENT NO. 80-295716 OF OFFICIAL RECORDS.

 

PARCEL  8:

 

A NON-EXCLUSIVE EASEMENT FOR ROADS AND DRIVES FOR VEHICULAR AND PEDESTRIAN
INGRESS AND EGRESS OVER THE COMMON AREA AND DRIVES OF TRACT 15333 AS PER MAP
RECORDED ON FILE IN BOOK 264 PAGES 94 AND 95 OF MAPS, AS SET FORTH IN
DECLARATION OF RECIPROCAL EASEMENTS, RECORDED DECEMBER 12, 1996 AS INSTRUMENT
NO. 456039 OFFICIAL RECORDS.

 

PARCEL  9:

 

THAT CERTAIN DOCK-SITE OR DOCK RIGHTS DESIGNATED AS HILTON 12-SHIP ACCOMMODATION
DOCK, NUMBER 4324 AND HILTON 18 BOAT SLIP RIGHTS, NUMBER 4325, ON A MAP OF LAKE
ARROWHEAD, MAINTAINED IN THE OFFICES OF THE ARROWHEAD LAKE ASSOCIATION AT LAKE
ARROWHEAD CALIFORNIA, TO BE USED AS A PORTION OF THE INSURED ESTATE IN AND TO
THAT CERTAIN REAL

 

Exhibit “B”-2

--------------------------------------------------------------------------------


 

PROPERTY DESCRIBED IN PARCEL 1 HEREIN, AS SET FORTH IN DOCUMENTS RECORDED
SEPTEMBER 7, 1990 AS INSTRUMENT NOS. 358344 AND 358346 BOTH OF OFFICIAL RECORDS.

 

END OF LEGAL DESCRIPTION

 

Exhibit “B”-3

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROFORMA MARK-UP

 

 

See attached.

 

Exhibit “C”

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

DRAFT CLOSING STATEMENT

 

See attached.

 

Exhibit “D”

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

FORM OF LLC AGREEMENT

 

 

See attached.

 

Exhibit “E”

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FORM OF HOLDBACK ESCROW AGREEMENT

 

THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”), dated as of July 9, 2012, is
by and among FULTON VILLAGE GREEN INVESTORS, LLC, a California limited liability
company (“Pacific”), CWI LAKE ARROWHEAD RESORT, LLC, a Delaware limited
liability company (“CW”), and CHICAGO TITLE INSURANCE COMPANY, a California
corporation (“Escrow Agent”).

 

RECITALS:

 

A.        WHEREAS, Pacific and CW entered into that certain Contribution
Agreement, dated as of the date hereof (the “Contribution Agreement”).  All
initially capitalized terms not otherwise defined in this Agreement shall have
the meaning ascribed to such term in the Contribution Agreement.

 

B.         WHEREAS, pursuant to the Contribution Agreement, to secure payment
and performance of Pacific’s for those certain Retained Payables as set forth in
Section 5.6 of the Contribution Agreement, together with any other liabilities
due and owing (including, without limitation, legal and/or accounting expenses
incurred by CW), Pacific agreed to fund into an escrow account held by Escrow
Agent, the sum (the “Holdback Amount”) of One Hundred Ninety-Eight Thousand
Eighteen and 10/100 Dollars ($198,018.10), plus (i) any Ledgers’ accounts
receivable collected by Pacific or the Venture, and (ii) any amount of the Asset
Management Fee due and payable to Pacific for the initial twenty-four (24)
months pursuant to that certain Limited Liability Company Operating Agreement
dated as of the date hereof by and between Pacific and CW (the “LLC Agreement”).

 

C.        WHEREAS, CW and Pacific desire to appoint Escrow Agent as the escrow
agent pursuant to this Agreement, and Escrow Agent is willing to act as escrow
agent hereunder.

 

NOW THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and intending to be legally bound, the parties hereto agree as
follows:

 

AGREEMENT

 

ARTICLE I.

 

APPOINTMENT OF ESCROW AGENT

 

The parties hereto hereby appoint the Escrow Agent to act as escrow agent
hereunder, and the Escrow Agent hereby agrees to serve as escrow agent upon the
terms and conditions set forth herein.

 

ARTICLE II.

 

ESCROW

 

--------------------------------------------------------------------------------


 

2.1       Escrow.  Simultaneously with the execution and delivery of this
Agreement, Pacific shall deposit the initial One Hundred Ninety-Eight Thousand
Eighteen and 10/100 Dollars ($198,018.10) of the Holdback Amount with Escrow
Agent.  The Holdback Amount, together with the interest thereon, shall be
deposited by Escrow Agent into a federally insured, interest bearing account at
[___________] (the “Holdback Account”).  Pacific covenants and agrees that any
and all payments of the Asset Management Fee due and payable under the LLC
Agreement shall be deposited into the Holdback Account for the initial
twenty-four (24) months of the term of the LLC Agreement.  Escrow Agent hereby
agrees that the Holdback Amount shall not be commingled with any other funds.

 

2.2       Appointment of Escrow Agent.  Pacific and CW hereby appoint Escrow
Agent as escrow agent hereunder.  By signing below, Escrow Agent hereby
acknowledges its receipt of the Holdback Amount from Pacific.  Escrow Agent
shall hold, invest and disburse the Holdback Amount in accordance with the terms
of this Agreement, which terms shall include, without limitation, the provisions
of Section 3 below.  Pacific shall bear all costs associated with maintaining
the Holdback Amount with Escrow Agent.  The escrow fees for the Holdback Amount
shall be the one-time fee of Seven Hundred Fifty Dollars ($750) payable as of
the date hereof, and Escrow Agent shall also be entitled to a fee of Fifty
Dollars ($50) per disbursement of funds for each disbursement of funds from this
Holdback Escrow, which fees shall be paid from the Holdback Amount.

 

2.3       Disbursement of Holdback Amount.

 

(a)        At such time as Pacific and/or CW asserts, in good faith, a claim for
disbursement of funds from the Holdback Escrow to pay a Retained Payable and/or
an Indemnity Obligation in accordance with Section 5.6 of the Contribution
Agreement and the terms and conditions of this Agreement, such requesting party
shall give written notice thereof (the “Disbursement Request”) to the other
party and Escrow Agent.  Any Disbursement Request submitted by Pacific must
include a copy of a written payment demand and release duly executed by Pacific
and such payee and setting forth the respective Retained Payable to be paid and
providing a full release of Pacific and the Hotel from any and all claims and
liabilities in connection with such Retained Payable, in a form and with terms
and conditions acceptable to Pacific (the “Demand and Release”).  Except as
expressly permitted hereunder, CW shall not contact or negotiate with any party
that may be owed money under any of the Retained Payables; provided, however,
that (i) in the event that Pacific is liable to the Venture for any Indemnity
Obligations or to CW for any legal and/or accounting costs and expenses actually
incurred by CW in connection with addressing the Retained Liabilities; and/or
(ii) if Pacific’s failure to reach agreement with respect to any one or more
Retained Payables and such non-payment will have or is likely to have a
materially adverse effect on the Venture, the New Manager and/or the Hotel, CW
shall deliver a Disbursement Request to Pacific and Escrow Agent.  The party
receiving a Disbursement Request (the “Receiving Party”) shall have five
(5) business days after receipt of the complete Disbursement Request to object
to the disbursement of the Holdback Amount requested by the party who delivered
the Disbursement Request (the “Requesting Party”) by submitting a notice of
objection (the “Objection Notice”) to the Requesting Party and Escrow Agent,
which objection shall be solely on the grounds that the Receiving Party
disagrees, in good faith, with the payees entitlement to the amount specified in
the Disbursement Request (or, with respect to any Disbursement Request from
Pacific, that Pacific has failed to provide the

 

--------------------------------------------------------------------------------


 

Demand and Release as required under this Agreement); provided, however, that
Pacific shall have no right to dispute any Disbursement Request by CW under
clause (ii) of the immediately prior sentence that CWI reasonably determines
such non-payment will have or is likely to have a materially adverse effect on
the Venture, the New Manager and/or the Hotel.  If  a Receiving Party delivers
the Objection Notice within such five (5) business day period, then Section 2.4
hereof shall apply with respect to Escrow Agent’s disbursement of the Holdback
Amount.  If a Receiving Party does not deliver the Objection Notice to the
Requesting Party and Escrow Agent within such five (5) business day period, then
Escrow Agent shall disburse the amount specified in the Disbursement Request
within three (3) business days following the expiration of such five
(5) business day period.  Either party shall have the right to deliver multiple
Disbursement Requests and receive multiple disbursements from the Holdback
Escrow.  Notwithstanding the foregoing, if any such payee sues the Venture, CW
or any of its affiliates and/or New Manager for the payment of any of the
Retained Payables or if any such payee obtains a judgment against the Venture,
CW or any affiliate and/or New Manager, CW shall have the right to make a
Disbursement Request to Pacific and Escrow Agent in accordance with this
Section 2.3(a) and Escrow Agent shall disburse the requested amounts from the
Holdback Escrow within three (3) business days following receipt of the
Disbursement Request from CW.

 

(b)        Notwithstanding any provision of Section 2.3(a) above to the
contrary, if CW and Pacific jointly submit a Disbursement Request with regard to
all or any portion of the Holdback Amount, Escrow Agent shall disburse the
requested amounts from the Holdback Escrow within three (3) business days
following its receipt of the joint Disbursement Request pursuant to the
directions set forth therein.

 

(c)        On the date which is twenty-four (24) calendar months from the date
hereof (the “Release Date”), Escrow Agent shall disburse the entire remaining
Holdback Amount held in the Holdback Escrow to Pacific in accordance with
instructions provided by Pacific; provided that, if prior to the Release Date,
Escrow Agent has received one or more Disbursement Requests from CW but has not
yet released the amounts set forth therein to CW, then Escrow Agent shall retain
all such amounts in the Holdback Escrow and release to Pacific the balance of
the Holdback Amount, if any.  Such amounts shall be retained in the Holdback
Escrow by Escrow Agent until, with respect to each Disbursement Request, (i) the
expiration of the five (5) business day period provided in Section 2.3(a) above
with respect to a specific Disbursement Request, if no Objection Notice is
delivered by Pacific to Escrow Agent within such five (5) business day period
with respect to such Disbursement Request; (ii) Pacific and CW resolve any
dispute with respect to any Objection Notice which has been timely provided by
Pacific in accordance with Section 2.3(a) above pursuant to Section 2.4 below
and jointly submit a Disbursement Request to Escrow Agent; (iii) Escrow Agent
receives a judgment or decision by an Expert authorizing or directing the
disbursement or release of escrowed funds from the Holdback Escrow; or (iv) a
Disbursement Request is otherwise jointly submitted by CW and Pacific to Escrow
Agent with respect to such funds.

 

2.4       Objection Notice Procedure.  If a Receiving Party timely provides an
Objection Notice in accordance with Section 2.3(a) above, the following shall
apply:

 

(a)        During the period commencing on the date of delivery of the Objection
Notice and continuing through the thirtieth (30th) calendar day thereafter,
Pacific and CW may

 

--------------------------------------------------------------------------------


 

exchange relevant information regarding the matters at issue in the applicable
Disbursement Request and Objection Notice.  If prior to or upon the conclusion
of such thirty (30) calendar day period, any portion of the amount reflected in
the Objection Notice is not in dispute, Pacific and CW shall promptly deliver
joint instructions to Escrow Agent (i) identifying which items (and their
respective portion of the amount specified in the Disbursement Request) are not
in dispute (the “Approved Amounts”); and (ii) confirming which items (and their
respective portion of the amounts specified in the Disbursement Request) will
remain in dispute (the “Disputed Amounts”) subject to the resolution by CW and
Pacific or by an Expert pursuant to Section 2.4(b) below.  Escrow Agent shall,
within three (3) business days following Escrow Agent’s receipt of such written
agreement, disburse to the requesting party such Approved Amounts, without
prejudice to the rights of either Pacific or CW as to the Disputed Amounts
and/or the remaining Holdback Amount (if any).

 

(b)        If Pacific and CW are not able to mutually and consensually resolve
the objection to the Disbursement Request set forth in the Objection Notice by
the conclusion of the thirty (30)-day period described in Section 2.4(a) above,
either Pacific or CW may submit such dispute to binding arbitration conducted by
an Expert mutually approved by CW and Pacific, provided that, in the event that
the parties are unable to agree upon an Expert within ten (10) business days,
the Expert shall be appointed by JAMS within two (2) business days thereafter. 
Any arbitration shall be conducted pursuant to the JAMS’ Comprehensive
Arbitration Rules and Procedures (the “Rules”); provided, that no discovery
shall be permitted other than pursuant to Rule 17(a) of the Rules.  Each party
shall promptly, and in no event later than seven (7) days following appointment
of the Expert, submit to the Expert their respective positions with respect to
the Disputed Amounts, including their specific valuations or other proposed
amounts in connection therewith.  The Expert shall be instructed by CW and
Pacific to use its best efforts to make a reasoned final written determination
within seven (7) days after the parties submit in writing (or have had the
opportunity to submit in writing but have not submitted) their positions as to
the Disputed Amounts, final and binding on the parties, of the Disputed Amounts
presented to it.  The Expert shall rely solely on such written submissions by
the Parties with respect to the matters at issue and shall not undertake an
independent investigation.  No party (or any of their respective affiliates or
representatives) shall have any ex parte communications or meetings with the
Expert without the prior consent of the other party.  As part of the award, the
Expert shall designate the party whose position is upheld, and such prevailing
party, if any, shall recover from the other party all of its reasonably
attorneys’ fees, costs and expenses, including its share of the fees and costs
paid to the Expert, expert witness fees, compensation for in-house counsel, and
all other fees, costs and expenses reasonably incurred in connection with the
resolution of the Disputed Amounts.  For purposes of this Agreement, “Expert”
shall mean an independent, nationally (U.S.) recognized consulting firm or
individual with expertise in the operation of hotels, resorts and restaurants
facilities who is qualified to resolve the issue in question, and who is
appointed in each instance pursuant to and in accordance with this
Section 2.4(b).

 

(c)        Escrow Agent is expressly authorized and instructed to comply with
the final arbitration judgment or decision of the Expert, and in the case where
Escrow Agent complies with such judgment or decision, it shall not be liable to
either Pacific or CW by reason of such compliance.

 

--------------------------------------------------------------------------------


 

ARTICLE III.

 

LIABILITY OF ESCROW AGENT

 

3.1       Liability of Escrow Agent.  Escrow Agent shall have no liability or
obligation with respect to the Holdback Amount except for Escrow Agent’s willful
misconduct or gross negligence.  Escrow Agent’s sole responsibility shall be for
the safekeeping, and disbursement of the Holdback Amount in accordance with the
terms of this Agreement.  Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein.  Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to have been signed or
presented by the person or parties purporting to sign the same and to conform to
the provisions of this Agreement.  In no event shall Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages.  Escrow Agent
shall not be obligated to take any legal action or commence any proceeding in
connection with the Holdback Amount, any account in which Holdback Amount is
deposited, this Agreement or the Contribution Agreement, or to appear in,
prosecute or defend any such legal action or proceeding.

 

3.2       Authorization of Escrow Agent.  The Escrow Agent is authorized and
instructed to comply with orders issued or process entered by any court or the
Expert with respect to the Holdback Amount, without determination by the Escrow
Agent of such court’s jurisdiction in the matter.  If any portion of the
Holdback Amount is at any time attached, garnished or levied upon under any
court order, decision of the Expert or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in case any order, judgment or decree shall be
made or entered by any court or the Expert affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it is binding upon it
without the need for appeal or other action; and if the Escrow Agent complies
with any such order, decision, writ, judgment or decree, it shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.

 

3.3       Indemnification of Escrow Agent.  From and at all times after the date
of this Agreement, CW and Pacific shall, to the fullest extent permitted by law
and to the extent provided herein, indemnify and hold harmless Escrow Agent, its
parent company and/or any affiliated holding company and each director, officer,
employee, attorney, agent and affiliate of Escrow Agent (collectively, the
“Indemnified Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorneys’ fees, costs and
expenses) incurred by or asserted against any of the Indemnified Parties from
and after the date hereof, whether direct, indirect or consequential, as a
result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person,
including without limitation Pacific and CW, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any person under any
statute or regulation or under any

 

--------------------------------------------------------------------------------


 

common law or equitable cause or otherwise, arising from or in connection with
the negotiation, preparation, execution, performance or failure of performance
of this Agreement or any transactions contemplated herein, whether or not any
such Indemnified Party is a party to any such action, proceeding, suit or the
target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to the extent having resulted from the gross negligence or
willful misconduct of such Indemnified Party.  The obligations of CW and Pacific
under this Section 3.3 shall survive any termination of this Agreement.

 

ARTICLE IV.

 

MISCELLANEOUS

 

4.1       Assignment; Successors and Assigns; Third Parties.  Except as
otherwise provided herein, neither CW nor Pacific shall convey, assign or
otherwise transfer any of its rights or obligations under this Agreement without
the express written consent of the other party; provided, however, that CW or
Pacific shall have the right to assign this Agreement to any assignee
concurrently with a permitted assignment pursuant to Section 10.2 of the Limited
Liability Company Operating Agreement dated as of the date hereof by and between
Pacific and CW (the “LLC Agreement”).  Any conveyance, assignment or other
transfer of any of Escrow Agent’s rights and obligations under this Agreement
shall require express written consent of both CW and Pacific except as permitted
in connection with a merger, consolidation or sale of all or substantially all
of the assets of or by Escrow Agent or any of its parent companies so long as
the surviving entity has sufficient assets and experience in handling escrows of
this size and type.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement is not intended to benefit, and shall not run to the
benefit of or be enforceable by, any other person or entity other than the
parties hereto and their successors and permitted assigns.

 

4.2       Entire Agreement.  As between CW and Pacific, this Agreement, the
Contribution Agreement and the LLC Agreement set forth all of the promises,
covenants, agreements, conditions and undertakings between the parties hereto
with respect to the subject matter hereof and supersede all prior or
contemporaneous agreements and understandings, negotiations, inducements or
conditions, express or implied, oral or written.  In the event of any direct
conflict of the terms of this Agreement with the terms of the Contribution
Agreement and/or the LLC Agreement, the terms of the Contribution Agreement or
LLC Agreement, as applicable, shall control and prevail; provided, however, with
respect to the duties and obligations of Escrow Agent hereunder, this Agreement
shall constitute the only agreement between the parties and Escrow Agent shall
only be subject to the terms and conditions of this Agreement.

 

4.3       Severability.  If a provision of this Agreement is deemed to be
contrary to law, that provision will be deemed separable from the remaining
provisions of this Agreement, and will not affect the validity, interpretation
or effect of the other provisions of either this Agreement or any agreement
executed pursuant to it or the application of that provision to other
circumstances not contrary to law.

 

--------------------------------------------------------------------------------


 

4.4       Notices.  All notices that are required or permitted hereunder shall
be in writing and shall be sufficient if personally delivered or sent by
registered or certified mail, facsimile message, or Federal Express or other
nationally recognized overnight delivery service.  Any notice shall be deemed
given upon the earlier of the date when received at, or the third day after the
date when sent by registered or certified mail or the day after the date when
sent by Federal Express or facsimile to, the address or facsimile number set
forth below, unless such address or facsimile number is changed by written
notice to the other parties in accordance with this Agreement:

 

If to Pacific:

 

c/o Pacific Capital Investments

3741 Douglas Blvd., Suite 100

Roseville, CA 60045

Attention:  Tom Cologna

Telephone No.:  916.773.3300

Email:  thomasc@pac-cap.com

 

If to CW:

 

c/o Watermark Capital Partners, LLC
272 East Deerpath Rd., Suite 320
Lake Forest, IL 60045
Attention:  Michael Medzigian
Telephone No.: 847.482.8600
Email: medzigian@watermarkcap.com

 

Copy to:

 

Paul Hastings LLP
515 S. Flower Street, 25th Floor
Los Angeles, CA  90071
Attention:  Rick S. Kirkbride
Telephone No.:  213.683.6261
Email: rickkirkbride@paulhastings.com

 

If to Escrow Agent:

 

Chicago Title Insurance Company

4041 MacArthur Blvd., Suite 490

Newport Beach, CA 92660

Attention: Karen L. Price

Telephone No.:  949.724.3113

Email: karen.price@CTT.com

 

--------------------------------------------------------------------------------


 

4.5       Expenses.  Except as otherwise provided for herein, each party shall
be responsible for its own costs and expenses with respect to matters involving
this Agreement.

 

4.6       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

4.7       Execution Counterparts.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed to be an original but all of
which together shall be deemed to be one and the same instrument.

 

4.8       Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction and interpretation
hereof.

 

4.9       Attorneys’ Fees.  If any legal action is brought for the enforcement
of this Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding (together with costs of enforcing any judgments or rulings), in
addition to any other relief to which it may be entitled.  In all other matters
arising hereunder, each party shall bear its own attorneys’ fees.

 

4.10     Further Assurances.  Each party hereto, at the reasonable request of
another party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

 

4.11     No Waiver.  No failure on the part of CW or Pacific at any time to
require the performance by the other of any provision of this Agreement shall in
any way affect the party’s rights to require such performance, nor shall any
waiver by any party of any provision hereof be taken or held to be a waiver of
any other provision hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Holdback Escrow
Agreement to be executed on its behalf as of the day and year first above
written.

 

 

ESCROW AGENT:

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

PACIFIC:

 

 

 

FULTON VILLAGE GREEN INVESTORS, LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

CW:

 

 

 

CWI LAKE ARROWHEAD RESORT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Michael G. Medzigian

 

 

Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

FORM OF NEW HOTEL MANAGEMENT AGREEMENT

 

 

 

See attached.

 

Exhibit “G”

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

See attached.

 

Exhibit “H”

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT AFFIDAVIT

 

CERTIFICATE OF NON FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which as legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee (buyer) that withholding of tax is not
required upon the disposition of a U.S. real property interest by Fulton Village
Green Investors, LLC, a California limited liability company (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

1.  Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).  Transferor is not a “disregarded entity” (as such term
is defined in the Internal Revenue Code and Income Tax Regulations).

 

2.         Transferor’s U.S. employer identification number is ________________.

 

3.         Transferor’s office address is:

 

3741 Douglas Blvd., Suite 100
Roseville, California 95661

 

4.         Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii).

 

5.         Transferor understands that this certification may be disclosed to
the Internal Revenue Service by the transferee (buyer) and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has the authority to sign this
document on behalf of Transferor.

 

Exhibit “I”

--------------------------------------------------------------------------------


 

Executed as of the ___ day of June, 2012, at ____________, ______________.

 

 

TRANSFEROR:

 

 

 

FULTON VILLAGE GREEN INVESTORS, LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit “I”

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

1.    Annual profit and loss statements, with full supporting schedules for the
last five years, and audited financial statements for the Property for 2009 and
2010.

 

2.    Monthly profit and loss statements, with full supporting schedules for the
past three years.

 

3.    Balance sheet for December 31, 2008, 2009 and 2010.

 

4.    Most recent year to date balance sheet as well as profit and loss
statement with comparison to previous year.

 

5.    Metrics and statistics such as occupancy, average rate, RevPAR, etc. by
month for the last three years.

 

6.    Capital expenditures for the period of January 1, 2006 through
September 30, 2011, with any current estimates for future expenditures.

 

7.    Real and personal property tax bills for 2009, 2010, and 2011 as well as
copies of any open appeals that have been prepared or filed.

 

8.    List of all insurance coverages, including cost and expiration.

 

9.    Preliminary report of title.

 

10.  Copies of all service contracts, leases, franchise or license agreements,
permits, management agreements, union agreements, debt agreements and any
instruments that the Venture is expected to assume.

 

11.  Copies of all trademarks, trade names, and copyrights.

 

12.  Copies of all recent (within the last three years) appraisals, market
studies, engineering and soil reports.

 

13.  Copies of all environmental reports.

 

14.  Survey (as-built), legal description, architectural and engineering plans
and specifications, as well as a site plan with zoning specifications.

 

15.  Recent health, fire, building and elevator inspection reports.

 

16.  Physical inventory of supplies, consumables, and inventories.

 

17.  Employee census listing all employees by name with corresponding position,
salary or wage scale, benefits to which they are entitled, accrued benefits
including vacation and any other payments.

 

18.  A summary of the health insurance program available to employees, including
the scope of benefits offered, the cost of the insurance by employee with a
breakdown of both the employer’s contribution and the employee’s contribution,
and the claims experience for the

 

--------------------------------------------------------------------------------


 

last three years.

 

19.  A summary of workers’ compensation insurance coverage as well as a summary
of claims experience for each of the last three years.

 

20.  Most recent group bookings pace report with comparison to previous three
years.

 

21.  Detailed list of advanced reservations and bookings, including name of
party, deposit received, rate guaranteed, dates, status, and other pertinent
information.  Include copies of all contracts relative to future definite group
bookings and corporate and locally negotiated rates.

 

22.  List of all purveyors and sources of supplies and services.

 

23.  Details of any pending or expected litigation as well as claims where
litigation has not commenced including all employee claims.

 

24.  List of all tenants, rent rolls, deposits, and terms of lease.

 

25.  Copies of any contemplated renovation expansion or redevelopment programs,
including scope of work, estimate cost of implementation, design schemes or
programs, architectural renderings and any other reports related to a
contemplated renovation.

 

26.  Management organization chart for all salaried employees, with notations
identifying exempt and non-exempt employees.

 

27.  Copies of the 2009, 2010, and 2011 budgets and business plans, including
the marketing, advertising and public relations plans.

 

28.  Market segmentation reports for each of the last three years showing
average rates and room nights for each market segment.

 

29.  Loan documents related to the existing OneWest Bank loan.

 

30.  Term sheet related to the modification of the existing OneWest Bank loan.

 

33.  Cost estimate related to the expected renovation/PIP costs.

 

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

OPERATING LEASE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

 

AUDIT REQUEST MATERIALS

 

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT “N”

 

FORM OF AUDIT LETTERS

 

 

 

REPORT DATE

 

McGladrey LLP

1 South Wacker Drive

Suite 800

Chicago, IL 60606

 

 

In connection with your audits of the balance sheet of Fulton Village Green
Investors, LLC (the “Company”) as of December 31, 2011 and 2010, and the related
statements of income, changes in members’ equity and cash flows for the years
then ended, we confirm that we are responsible for the fair presentation in the
financial statements of financial position, results of operations, and cash
flows in conformity with accounting principles generally accepted in the United
States of America.

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

 

1.             The financial statements referred to above are fairly presented
in conformity with accounting principles generally accepted in the United States
of America.

 

2.             We have made available to you all financial records and related
data and have responded truthfully to all inquiries made to you during your
audits.

 

3.             We have no knowledge of fraud or suspected fraud affecting the
Company involving:

 

a.             Management.

 

b.             Employees who have significant roles in the internal control.

 

c.             Others where the fraud could have a material effect on the
financial statements.

 

4.             We acknowledge our responsibility for the design and
implementation of programs and controls to provide reasonable assurance that
fraud is prevented and detected.

 

5.             We have no knowledge of any allegations of fraud or suspected
fraud affecting the Company received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

 

6.             We are aware of no] significant deficiencies, including material
weaknesses, in the design or operation of internal controls that could adversely
affect the Company’s ability to record, process, summarize, and report financial
data.

 

7.             There have been no communications from regulatory agencies
concerning noncompliance with, or deficiencies in, financial reporting
practices.

 

8.             We have no plans or intentions that may materially affect the
carrying value or classification of assets.  In that regard, long-lived assets,
including intangibles, that are impaired or to be disposed of have been recorded
at the lower of their cost or fair value.

 

9.             The following have been properly recorded and/or disclosed in the
financial statements:

 

--------------------------------------------------------------------------------


 

a.             Related-party relationships, transactions, and related amounts
receivable or payable, including sales, purchases, loans, transfers, leasing
arrangements, and guarantees, all of which have been recorded in accordance with
the economic substance of the transactions.

 

b.             Liens or encumbrances on assets and pledges of assets.

 

c.             Amounts of contractual obligations for construction and/or
purchase of real property, equipment, other assets, and intangibles.

 

d.             All significant estimates and material concentrations known to
management that are required to be disclosed in accordance with the Risks and
Uncertainties Topic of the FASB Accounting Standards Codification.  Significant
estimates are estimates at the balance sheet date that could change materially
within the next year. Concentrations refer to volumes of business, revenues,
available sources of supply, or markets for which events could occur that would
significantly disrupt normal finances within the next year.

 

e.             Assets and liabilities measured at fair value in accordance with
the Fair Value Measurements and Disclosures Topic of the FASB Accounting
Standards Codification.

 

10.      We have evaluated the tax positions under the two-step approach for
recognition and measurement of uncertain tax positions required by the Income
Taxes Topic of the FASB Accounting Standards Codification and we believe there
are no current and deferred assets and liabilities related to the accounting for
income taxes.

 

11.      We are responsible for making the accounting estimates included in the
[consolidated] [combined] financial statements.  Those estimates reflect our
judgment based on our knowledge and experience about past and current events and
our assumptions about conditions we expect to exist and courses of action we
expect to take.  In that regard, adequate provisions have been made to reduce
receivables to their estimated net collectable amounts.

 

12.      There are no:

 

a.             Material transactions that have not been properly recorded in the
accounting records underlying the financial statements.

 

b.             Violations or possible violations of laws or regulations whose
effects should be considered for disclosure in the financial statements or as a
basis for recording a loss contingency.  In that regard, we specifically
represent that we have not been designated as, or alleged to be, a “potentially
responsible party” by the Environmental Protection Agency in connection with any
environmental contamination.

 

c.             Other material liabilities or gain or loss contingencies that are
required to be accrued or disclosed by the Contingencies Topic of the FASB
Accounting Standards Codification.

 

d.             Derivative financial instruments.

 

e.             Guarantees, whether written or oral, under which the Company is
contingently liable.

 

f.                 Arrangements with financial institutions involving
compensating balances or other arrangements involving restrictions on cash
balances.

 

g.             Lines of credit or similar arrangements.

 

h.             Agreements to repurchase assets previously sold.

 

i.                 Security agreements in effect under the Uniform Commercial
Code.

 

j.                 Investments in debt and equity securities.

 

k.             Liabilities that are subordinated to any other actual or possible
liabilities of the Company.

 

--------------------------------------------------------------------------------


 

l.                 All leases and material amounts of rental obligations under
long-term leases.

 

13.      We are not aware of any pending or threatened litigation, claims, or
assessments, or unasserted claims or assessments that are required to be accrued
or disclosed in the financial statements in accordance with the Contingencies
Topic of the FASB Accounting Standards Codification, and we have not consulted a
lawyer concerning litigation, claims, or assessments.

 

14.      The Company has satisfactory title to all owned assets.

 

15.      We have complied with all aspects of contractual agreements that would
have a material effect on the financial statements in the event of
noncompliance.

 

16.      We are responsible for determining that significant events or
transactions that have occurred since the balance sheet date and through [DATE
OF MANAGEMENT’S EVALUATION AS DISCLOSED IN THE FINANCIAL STATEMENTS], have been
recognized or disclosed in the financial statements.  No events or transactions
[other than those disclosed in the [consolidated] [combined] financial
statements] have occurred subsequent to the balance sheet date and through [DATE
OF MANAGEMENT’S EVALUATION AS DISCLOSED IN THE FINANCIAL STATEMENTS] that would
require recognition or disclosure in the [consolidated] [combined] financial
statements.  We further represent that as of [DATE OF MANAGEMENT’S EVALUATION AS
DISCLOSED IN THE FINANCIAL STATEMENTS], the financial statements were complete
in a form and format that complied with accounting principles generally accepted
in the United States of America, and all approvals necessary for issuance of the
financial statements had been obtained.

 

17.      During the course of your audit, you may have accumulated records
containing data that should be reflected in our books and records.  All such
data have been so reflected.  Accordingly, copies of such records in your
possession are no longer needed by us.

 

 

FULTON VILLAGE GREEN INVESTORS, LLC

 

 

 

 

[NAME OF CHIEF EXECUTIVE OFFICER AND TITLE OR EQUIVALENT]

 

 

 

 

 

 

[NAME OF CHIEF FINANCIAL OFFICER AND TITLE OR EQUIVALENT]

 

 

--------------------------------------------------------------------------------


 

[LETTER DATE]

 

 

McGladrey LLP

1 South Wacker Drive

Suite 800

Chicago, IL 60606

 

 

In connection with your review of the interim financial information of Fulton
Village Green Investors, LLC (the “Company”) as of March 31, 2012 and 2011 and
the related statements of operations, changes in members’ equity and cash flows
for the three months ended March 31, 2012 and 2011 for the purpose of
determining whether any material modifications should be made to the interim
financial information for it to conform with accounting principles generally
accepted in the United States of America, we confirm that we are responsible for
the fair presentation of the interim financial information in conformity with
accounting principles generally accepted in the United States of America and
Rule 8-03 of Regulation S-X.

 

We also confirm that we are responsible for establishing and maintaining
effective internal control over financial reporting to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in conformity with accounting
principles generally accepted in the United States of America.

 

Certain representations in this letter are described as being limited to matters
that are material.  Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, make it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during your review:

 

1.             The interim financial information referred to above is presented
in accordance with accounting principles generally accepted in the United States
of America applicable to interim financial information applied on a basis
substantially consistent with the same period in the prior year, and, to the
degree appropriate, the prior fiscal year.

 

2.             We have made available to you all:

 

a.             Financial records and related data.

 

b.             Minutes of the meetings of stockholders, directors, committees of
directors, or summaries of actions of recent meetings for which minutes have not
yet been prepared.  All significant board and committee actions are included in
the summaries.

 

3.             There have been no communications from regulatory agencies
concerning noncompliance with, or deficiencies in, financial reporting practices
that could have a material effect on the interim financial information.

 

4.             We acknowledge our responsibility for the design and
implementation of programs and controls to prevent and detect fraud.

 

5.             We have no knowledge of any fraud or suspected fraud affecting
the Company involving:

 

a.             Management;

 

b.             Employees who have significant roles in the internal control; or

 

c.             Others where fraud could have a material effect on the interim
financial information.

 

--------------------------------------------------------------------------------


 

6.             We have no knowledge of any allegations of fraud or suspected
fraud affecting the Company received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

 

7.             We are aware of no significant deficiencies, including material
weaknesses, in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the company’s ability
to record, process, summarize, and report financial information.

 

8.             During the Company’s most recent fiscal quarter, there were no
changes in internal control over financial reporting that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

9.             We have performed an evaluation of the effectiveness of the
Company’s disclosure controls and procedures as required by the Securities
Exchange Act as of March 31, 2012 and 2011.

 

10.      The Company has no plans or intentions that may materially affect the
carrying value or classification of assets.

 

11.      The following have been properly recorded or disclosed in the interim
financial information:

 

a.             Related-party transactions, including sales, purchases, loans,
transfers, leasing arrangements and guarantees, and amounts receivable from or
payable to related parties.

 

b.             Significant estimates and material concentrations known to
management that are required to be disclosed in accordance with the Risks and
Uncertainties Topic of the FASB Accounting Standards Codification.

 

12.      There are no:

 

a.             Violations or possible violations of laws or regulations whose
effects should be considered for disclosure in the interim financial information
or as a basis for recording a loss contingency.  In that regard, we specifically
represent that we have not been designated as, or alleged to be, a “potentially
responsible party’’ by the Environmental Protection Agency in connection with
any environmental contamination.

 

b.             Guarantees, whether written or oral, under which the Company is
contingently liable.

 

c.             Other material liabilities or gain or loss contingencies that are
required to be accrued or disclosed by the Contingencies Topic of the FASB
Accounting Standards Codification.

 

13.     We are not aware of any pending or threatened litigation, claims or
assessments, or unasserted claims or assessments that are required to be accrued
or disclosed in accordance with the Contingencies Topic of the FASB Accounting
Standards Codification, and we have not consulted a lawyer concerning
litigation, claims or assessments.

 

14.      There are no material transactions that have not been properly recorded
in the accounting records underlying the interim financial information.  There
were no material period-end adjusting entries affecting prior annual or interim
periods.

 

15.      The Company has satisfactory title to all owned assets and there are no
liens or encumbrances on such assets; nor has any asset been pledged as
collateral.

 

16.      The Company has complied with all aspects of contractual agreements
that would have a material effect on the interim financial information in the
event of noncompliance.

 

17.      We have responded fully to all inquiries made to us by you during your
review.

 

18.      We reaffirm the representations made to you in our letter dated [DATE
OF PREVIOUS AUDIT REPRESENTATION LETTER] related to the financial statements as
of and for the period ended [BALANCE SHEET DATE OF LAST AUDIT] and to the best
of our knowledge and belief, no events or transactions have occurred subsequent
to [DATE THAT THE

 

--------------------------------------------------------------------------------


 

AUDITED FINANCIAL STATEMENTS WERE ISSUED] that would require recognition or
disclosure in the aforementioned financial statements as of the date of this
letter.

 

We are responsible for determining that significant events or transactions that
have occurred since the interim balance sheet date and through [DATE THAT THE
INTERIM FINANCIAL INFORMATION WAS ISSUED] [E], have been recognized or disclosed
in the interim financial information.  No events or transactions [other than
those disclosed in the interim financial information] have occurred subsequent
to the balance sheet date and through [DATE THAT THE INTERIM FINANCIAL
INFORMATION WAS ISSUED] that would require recognition or disclosure in the
interim financial information.

 

During the period covered by your engagement through ___________, neither the
Company nor any of its affiliates has owned a direct or material indirect
financial interest in __________.

 

During the course of your review, you may have accumulated records containing
data that should be reflected in our books and records.  All such data have been
so reflected.  Accordingly, copies of such records in your possession are no
longer needed by us.

 

 

FULTON VILLAGE GREEN INVESTORS, LLC

 

 

 

 

 

 

[NAME OF CHIEF EXECUTIVE OFFICER AND TITLE OR EQUIVALENT]

 

 

 

 

 

 

[NAME OF CHIEF FINANCIAL OFFICER AND TITLE OR EQUIVALENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT “O”

 

DEED

 

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.2(a)

 

APPROVED LIABILITIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.2(b)

 

RETAINED LIABILITIES

 

 

1.                        Amounts due to Gemstone Hotels & Resorts pursuant to
the Gemstone Settlement ($310,055.65).

 

2.                        Amounts due to Precision and/or in connection with or
related to the arbitration between Pacific and Precision or the bond required
under Section 6.1.3.

 

3.                        Any and all liabilities set forth on Schedule 3.1.7.

 

4.                        The following vendor payables:

 

VENDOR

AMOUNT OWED

DESCRIPTION AND STATUS OF WORK

Felderstein

$2,321.26

Advice regarding loan document provisions (Work completed).

Peter Glick

$51,573.24

Lead counsel in arbitration with Precision (Interim Arbitration award received).

Hemming Morse

$6,584.00

Expert witness for accounting issues in connection with the Precision
arbitration (Work completed).

Elliott & Elliott

$13,573.38

Lead counsel in action against sub-contractors and PM International (Steve
Crowder).  Case in early stages.

 

5.                        The payables set forth on the aging report attached
hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.3

 

RETAINED SALES TAX OBLIGATIONS

 

Tax Return for sales tax for March 2011 due to the Board of Equalization was not
filed.  The Board of Equalization assessed the amount of $54,242.24 due. 
Payment will be made prior to close.

 

 

OTHER RETAINED TAX OBLIGATIONS

 

 

Tax Return for Occupancy Tax due to the County of San Bernardino for the first
quarter of 2011 was not filed.  San Bernardino County assessed the amount of
$88,161 due based off of prior quarters.  This has been paid current.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.7

 

PENDING LITIGATION

 

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.8

 

PROPERTY AND/OR HOTEL VIOLATIONS

 

 

To Pacific’s knowledge, there are building permits that have not been signed off
on by the county.  The arbitrator awarded Pacific $13,599 for this item.  (See
Interim Award, page 25, line 28-24).

 

Pacific understands that CWI’s consultant reported no open permits after making
inquiry at the county.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.10

 

EMPLOYMENT CLAIMS/NON-COMPLIANCE

 

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.11

 

CONTRACTS

 

Website Design Project Contract, dated November 9, 2011, by and between Allen &
Goel Marketing Company and Lake Arrowhead Resort and Spa.

 

Equipment Maintenance Agreement, dated May 1, 2011, by and between American
Telephone and LARC Associates, LLC d/b/a Lake Arrowhead Resort and Spa.

 

Master Maintenance Agreement, by and between Amtech Elevator Services and LARC
Associates LLC d/b/a Lake Arrowhead Resort.

 

Lake Arrowhead Resort and Spa Audio Visual Services Agreement 2011, dated
April 26, 2011, by and between Osman F. Bladon d/b/a Arrowhead Audio Visual
Services, and LARC Associates, LLC d/b/a Lake Arrowhead Resort and Spa.

 

Membership Statement, dated February 7, 2011, with Arrowhead Lake Association.

 

License Agreement – Hotels and Motels, by and between American Society of
Composers, Authors and Publishers (“ASCAP”), an unincorporated New York
membership association, and LARC Associates LLC.

 

Agreement, dated April 22, 2011, by and between BMI and Larc Associates, LLC.

 

Service Agreement, dated April 26, 2011, by and between Chubb Fire 7 Security,
LLC, and LARC Associates, LLC.

 

Lease Agreement, dated June 29, 2011, by and between Danwood and LARC
Associates, LLC d/b/a Lake Arrowhead Resort & Spa.

 

Electronic Marketing and Services Agreement, dated May 24, 2007, by and between
Digital Alchemy LLC and Lake Arrowhead Resort.

 

Agreement, dated June 2, 2011, by and between Elfiq Networks and Lake Arrowhead
Resorts.

 

Agreement, dated March 26, 2007, by and between Glacier Laboratories, Inc. and
Lake Arrowhead Resort.

 

Music Service Agreement, dated July 25, 2011, by and between Muzak LLC and Lake
Arrowhead Resort.

 

Sales and Service Agreement, dated June 29, 2011, by and between Nestle Waters
North America and Lake Arrowhead Resort.

 

OpenTable Client Agreement, dated March 22, 2011, by and between
OpenTable, Inc., a Delaware corporation and LARC Associates LLC d/b/a Lake
Arrowhead Resort and Spa.

 

Purchase Agreement, dated September 29, 2006, by and between PAR Springer-Miller
Systems, Inc. and Fulton Village Green Investors, LLC.

 

Service Agreement, dated September 20, 2011, by and between Proclean Cleaning
Services Inc. and Lake Arrowhead Resort.

 

Sesac Hotel, Motel & Resort Performance License, dated July 6, 2011, by and
between Sesac LLC and

 

--------------------------------------------------------------------------------


 

LARC Associates LLC d/b/a Lake Arrowhead Resort.

 

Pest Prevention Job Agreement, dated May 16, 2011, by and between Steritech and
Lake Arrowhead Resort and Spa.

 

Preferred Partnership Agreement, dated December 1, 2011, by and between Tourico
Holidays, Inc. and Lake Arrowhead Resort.

 

Master Services Agreement, dated May 1, 2011, by and between Travelclick and
LARC Associates, LLC.

 

Commission Service Agreement, dated July 22, 2011, by and between Worldwide
Payment Systems, S.A. and LARC Associates, LLC d/b/a Lake Arrowhead Resort &
Spa.

 

Support Service and Maintenance Agreement, dated April 1, 2011, by and between
Ze-Net Technologies, Inc. and LARC Associates, LLC d/b/a Lake Arrowhead Resort &
Spa.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.12

 

LEASES, CONCESSIONS OR OCCUPANCY AGREEMENTS

 

 

Equipment Leases

 

Neopost Postage Master Rental Agreement, dated June 2, 2011, by and between
Neopost USA Inc. and LARC Associates, LLC d/b/a Lake Arrowhead Resorts.

 

Single Sided Equipment Lease Agreement, dated June 2, 2011, by and between
Priority Mailing Systems, LLC and Lake Arrowhead Resort & Spa.

 

Lease Agreement, dated June 14, 2011, by and between Danwood and LARC
Associates, LLC d/b/a Lake Arrowhead Resort & Spa.

 

Lease Agreement, dated June 29, 2011, by and between Danwood and LARC
Associates, LLC d/b/a Lake Arrowhead Resort & Spa.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.13

 

PERMITS

 

 

NAME

 

DATE

Board of Barbering and Cosmetology

 

Undated

State of California – Alcoholic Beverage License - On-Sale General Eating Place

 

03/01/2011

State of California – Alcoholic Beverage License - Caterer Permit

 

03/01/2011

State of California – Alcoholic Beverage License - Controlled Access Cabinet
Permit

 

03/01/2011

Vehicle Registration – 2005 Chevy

 

07/07/2011

Vehicle Registration – 2006 Ford

 

09/27/2011

Boat Registration

 

11/9/2011

Occupational Safety and Health Inspection (Elevator Permits)

 

11/29/2011

San Bernardino County Health Permit

 

Undated

Building and Safety Department (Final Building Permit)

 

04/01/1983

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.14

 

 

The current insurance policies are in place by the Receiver.  These policies
will be cancelled upon close.  Please see attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.15

 

MATERIAL PERSONAL PROPERTY

 

 

Inventories were conducted by the Receiver as of the following dates:

 

FF&E:  4/18/2011

Linen:  5/31/2012

Beverage: 6/1/2012

Food: 5/31/2012

Spa Inventory:  6/4/2012

Aromas: 6/1/2012

China: 10/4/2011 and 5/1/2012

Mini Bar: 6/1/2012

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.17

 

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.18

 

PAYMENT OF CONSTRUCTION CONTRACTS

 

 

See Precision arbitration matter as set forth in Schedule 3.1.2(b); Schedule
3.1.7 and Schedule 3.1.17.

 

See claim by Woodward Holdings LLC v. Pacific Capital Investments, Peter
Hollingshead, Fulton Village Green Investors, LLC, Lake Arrowhead Resort LP and
Lake Arrowhead Resort LLC as set forth on Schedule 3.1.7.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1.19

 

 

HAZARDOUS MATERIALS

 

 

None.

 

--------------------------------------------------------------------------------